Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 1 of 51 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION



UNITED STATES OF AMERICA,                               )
                                                        )   Case No.
           Plaintiff,                                   )
                                                        )
           v.                                           )
                                                        )
WILLIAM PLANES, individually and as trustee and         )
beneficiary of Regina M. Planes 2003 Irrevocable        )
Trust,                                                  )
                                                        )
REGINA PLANES, individually and as trustee and          )
beneficiary of William Planes 2003 Irrevocable Trust,   )
                                                        )
WILLIAM PLANES 2003 IRREVOCABLE TRUST,                  )
                                                        )
REGINA M. PLANES 2003 IRREVOCABLE TRUST,                )
                                                        )
ANA PLANES, as beneficiary of Regina M. Planes          )
2003 Irrevocable Trust and William Planes 2003          )
Irrevocable Trust,                                      )
                                                        )
WILLIAM PLANES II, as beneficiary of Regina M.          )
Planes 2003 Irrevocable Trust and William Planes        )
2003 Irrevocable Trust,                                 )
                                                        )
RHEA MARTINEZ, as beneficiary of Regina M.              )
Planes 2003 Irrevocable Trust and William Planes        )
2003 Irrevocable Trust,                                 )
                                                        )
DAVID MARGULIES, as beneficiary of Regina M.            )
Planes 2003 Irrevocable Trust and William Planes        )
2003 Irrevocable Trust,                                 )
                                                        )
MICHAEL MARGULIES, as beneficiary of Regina             )
M. Planes 2003 Irrevocable Trust and William Planes     )
2003 Irrevocable Trust,                                 )
                                                        )
LANGFRED WHITE, as trustee of Regina M. Planes          )
2003 Irrevocable Trust and William Planes 2003          )
Irrevocable Trust,                                      )
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 2 of 51 PageID 2



                                                               )
 CORKLICO LLC,                                                 )
                                                               )
 03-22-18 LLC,                                                 )
                                                               )
 2801 CORNER HOLDINGS LLC,                                     )
                                                               )
 32801-15 HOLDINGS LLC,                                        )
                                                               )
 2801 KEYSTONE LLC,                                            )
                                                               )
 TRINITY CORNER LLC, and                                       )
                                                               )
 QUALITY HOLDINGS OF FLORIDA INC.,                             )
                                                               )
          Defendants.                                          )
 ______________________________________________                )

                                          COMPLAINT

       Plaintiff, the United States of America, by and through its undersigned counsel,

complains and alleges as follows:

       1.      Over the course of nearly two decades, Defendants William Planes (“Mr. Planes”)

and Regina Planes (“Mrs. Planes”), who are husband and wife, have accumulated millions of

dollars in tax liabilities and engaged in extensive efforts to prevent collection. The United States

brings this civil action to reduce these liabilities to judgment and to unravel Mr. and Mrs.

Planes’s elaborate network of alter egos in order to allow for collection.

       2.      This action is authorized and requested by the Chief Counsel of the Internal

Revenue Service, a delegate of the Secretary of the Treasury of the United States, and is brought

at the direction of the United States Attorney General.




                                                 2
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 3 of 51 PageID 3



                                  JURISDICTION AND VENUE

        3.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1340 and

1345 and 26 U.S.C. § 7402(a).

        4.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b) and 1396 because

the federal tax and judgment liabilities at issue accrued and continue to accrue in this district and

because a substantial number of Defendants, including Mr. and Mrs. Planes, reside in this

district.

                                          DEFENDANTS

        5.     Defendant William Planes resides at 854 Cypress Lakeview Court, Tarpon

Springs, FL 34688, which is within the jurisdiction of this Court. His liabilities are a subject of

this Complaint. He is named in his individual capacity due to his tax liabilities, as well as in his

capacities as trustee and beneficiary of the Regina M. Planes 2003 Irrevocable Trust.

        6.     Defendant Regina Planes resides at 854 Cypress Lakeview Court, Tarpon Springs,

FL 34688, which is within the jurisdiction of this Court. She is named in her individual capacity

due to her tax and judgment liabilities, as well as in her capacities as trustee and beneficiary of

the William Planes 2003 Irrevocable Trust.

        7.     Defendant William Planes 2003 Irrevocable Trust (“William Trust”) was created

pursuant to Florida law in Pinellas County, Florida, which is within the jurisdiction of this Court.

The trust is a sham and is the alter ego of Mr. and Mrs. Planes, who are within the jurisdiction of

this Court.

        8.     Defendant Regina M. Planes 2003 Irrevocable Trust (“Regina Trust”) was created

pursuant to Florida law in Pinellas County, Florida, which is within the jurisdiction of this Court.




                                                  3
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 4 of 51 PageID 4



The trust is a sham and is the alter ego of Mr. and Mrs. Planes, who are within the jurisdiction of

this Court.

       9.      Defendant Ana Planes is named in her capacity as a beneficiary of the Regina

Trust and the William Trust.

       10.     Defendant William Planes II is named in his capacity as a beneficiary of the

Regina Trust and the William Trust.

       11.     Defendant Rhea Martinez is named in her capacity as a beneficiary of the Regina

Trust and the William Trust.

       12.     Defendant David Margulies is named in his capacity as a beneficiary of the

Regina Trust and the William Trust.

       13.     Defendant Michael Margulies is named in his capacity as a beneficiary of the

Regina Trust and the William Trust.

       14.     Defendant Langfred White is named in his capacity as trustee of the Regina Trust

and the William Trust.

       15.     Defendant Corklico LLC (“Corklico”) is a Florida entity with a principal place of

business in Palm Harbor, Florida, which is within the jurisdiction of this Court. It is the alter ego

of Mr. and Mrs. Planes, who are within the jurisdiction of this Court. Its registered agent for

service of process is Michael Brundage.

       16.     Defendant 03-22-18 LLC (“03-22-18”) is a Florida entity with a principal place of

business in Palm Harbor, Florida, which is within the jurisdiction of this Court. It is the alter ego

of Mr. and Mrs. Planes, who are within the jurisdiction of this Court. Its registered agent for

service of process is Michael Brundage.




                                                  4
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 5 of 51 PageID 5



       17.     Defendant 2801 Corner Holdings LLC (“2801 Corner”) is a Florida entity with a

principal place of business in Palm Harbor, Florida, which is within the jurisdiction of this Court.

It is the alter ego of Mr. and Mrs. Planes, who are within the jurisdiction of this Court. Its

registered agent for service of process is Michael Brundage.

       18.     Defendant 32801-15 Holdings LLC (“32801-15”) is a Florida entity with a

principal place of business in Palm Harbor, Florida. It is the alter ego of Mr. and Mrs. Planes,

who are within the jurisdiction of this Court. Its registered agent for service of process is Michael

Brundage.

       19.     Defendant 2801 Keystone LLC (“2801 Keystone”) is a Florida entity with a

principal place of business in Palm Harbor, Florida, which is within the jurisdiction of this Court.

It is the alter ego of Mr. and Mrs. Planes, who are within the jurisdiction of this Court. Its

registered agent for service of process is Michael Brundage.

       20.     Defendant Trinity Corner LLC (“Trinity Corner”) is a Florida entity with a

principal place of business in Palm Harbor, Florida, which is within the jurisdiction of this Court.

It is the alter ego of Mr. and Mrs. Planes, who are within the jurisdiction of this Court. Its

registered agent for service of process is Michael Brundage.

       21.     Defendant Quality Holdings of Florida Inc. (“Quality Holdings”) is a Florida

entity with a principal place of business in Palm Harbor, Florida, which is within the jurisdiction

of this Court. It is the alter ego of Mr. and Mrs. Planes, who are within the jurisdiction of this

Court. Its registered agent for service of process is Michael Brundage.




                                                  5
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 6 of 51 PageID 6



                                 THE SOUTH CAPITAL CASE

       22.     This Complaint follows—and is related to—a $662,226 fraudulent transfer

judgment the United States obtained earlier this year against Mrs. Planes. See United States v.

South Capital Construction, Inc. and Regina M. Planes, No. 8:16-cv-705-SCB-JSS, ECF No.

140 (M.D. Fla. Feb. 16, 2018) (hereinafter “South Capital”).

       23.     In that case, the Court concluded that, between 2006 and 2008, Mr. Planes

“siphon[ed]” money from a construction company by making fraudulent payments to Mrs.

Planes in exchange for services she never rendered. Id., ECF No. 139 at 11, 21.

       24.     The Court determined that these payments were part of a scheme that also

involved putting the couple’s assets—including ownership of various companies, properties, and

vehicles—in Mrs. Planes’s name alone. Id. at 14–15. Mr. Planes, meanwhile, “operated the

businesses in the Planes enterprise” and “assumed the couple’s companies’ tax liabilities.” Id. at

15.

       25.     These tax liabilities consisted primarily of trust fund recovery penalties

(“TFRPs”). Federal law requires employers to withhold from their employees’ wages federal

income and Federal Insurance Contributions Act (“FICA”) taxes and to pay over to the IRS those

withholdings, along with the employers’ own FICA taxes. 26 U.S.C. §§ 3102, 3111, and 3402.

These are collectively referred to as “employment taxes.”

       26.     Individuals who are required to account for employment taxes and willfully fail to

pay the trust fund portion (the amount withheld from employees’ paychecks) over to the IRS are

liable for TFRPs pursuant to 26 U.S.C. § 6672.

       27.     Companies operated by Mr. Planes have consistently failed to pay their

employment taxes.




                                                 6
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 7 of 51 PageID 7



         28.      The Court in South Capital wrote: “By managing the couple’s businesses while

retaining no ownership interest in them, Mr. Planes ensured that he would be the person assessed

with trust fund recovery penalties. However, by placing the assets in Mrs. Planes’s name, the

couple also ensured that Mr. Planes lacked funds to satisfy the penalties. This structure has

allowed the couple to accrue substantial liabilities that have been virtually impossible to collect.”

South Capital, ECF No. 139 at 15.

         29.      The intention of this scheme was for Mr. and Mrs. Planes to “enrich themselves

with funds that rightfully should have been used to satisfy [South Capital Construction’s] tax

obligations.” Id. at 21.

                                    OUTSTANDING LIABILITIES

         30.      As described in Counts I–XI, infra, Mr. Planes currently owes millions of dollars

in trust fund recovery penalties related to unpaid employment taxes from various businesses he

has controlled.

         31.      Meanwhile, Mrs. Planes is a judgment debtor of the United States as a result of

the South Capital case. And, although Mr. Planes has assumed most of the couple’s tax

liabilities, Mrs. Planes also has outstanding TFRP liabilities, as described in Counts XII–XIV,

infra.

         32.      Finally, as described in Count XV, infra, Mr. and Mrs. Planes have an outstanding

joint income tax liability for tax year 2007.

         33.      As a result of the outstanding liabilities, federal tax liens arose on the dates of the

tax assessments described infra and attached to all of Mr. and Mrs. Planes’s property and rights

to property. See 26 U.S.C. §§ 6321, 6322.




                                                     7
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 8 of 51 PageID 8



                                  NETWORK OF ALTER EGOS

        34.     Mr. and Mrs. Planes have taken elaborate steps to prevent creditors from reaching

their assets.

        35.     Some of these efforts were at issue in the South Capital litigation. In that case, the

Court concluded that Mr. and Mrs. Planes “intentionally engaged in a scheme that was fraudulent

and that had the goal of defeating the collection of taxes.” South Capital, ECF No. 139 at 16.

        36.     Mr. and Mrs. Planes have also employed an extensive network of alter egos. This

is similar to the conduct involved in South Capital because it involves a separation of assets and

liabilities. However, the scheme at issue here is even more insidious. In South Capital, the Court

noted that assets were titled in Mrs. Planes’s name and liabilities were accruing in Mr. Planes’s

name. Id. at 15. By contrast, many of the assets at issue in this Complaint are not in the name of

either Mr. Planes or Mrs. Planes and are instead placed in sham trusts.

        37.     The common thread among the various alter ego entities in this Complaint is that

Mr. Planes has exercised complete control over them and raided their assets for the benefit of

himself and Mrs. Planes. Indeed, Mrs. Planes has admitted that she has had doubts as to whether

Mr. Planes has been “running these companies legitimately.” The context for this was a

deposition in a divorce case that Mrs. Planes filed and ultimately withdrew. See In re Marriage

of Regina Mary Planes and William P. Planes, Sr., No. 13-9287-FD-23 (Fla. Cir. Ct.)

(hereinafter the “Divorce Proceedings”).

        38.     Mr. Planes has, on almost a daily basis, directed the transfer of money between a

labyrinth of accounts in the names of these alter ego entities. These transfers have ignored

corporate formalities and have highlighted the extent to which the entities are shams. As

Deborah Noll, the former treasurer for approximately 19 Planes entities, explained in a letter to




                                                  8
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 9 of 51 PageID 9



the IRS, “In most cases funding of bank activity was on a day-to-day basis depending on what

was received that day. It did not matter what company received the funds because Mr. Planes

would reallocate as he needed for his various business or personal requirements.”

       39.      In a separate letter, Ms. Noll gave a number of examples of this use of corporate

funds for the personal benefit of Mr. and Mrs. Planes, including the purchase of luxury real

estate at the Ritz Carlton in Coconut Grove, a beach home, a private pool, and a yacht.

       A. The William Trust and the Regina Trust

       i.       Background

       40.      The nerve centers for the network of alter egos are the William Trust and the

Regina Trust.

       41.      In the 1980s, Mr. Planes, who at the time was an accountant, misappropriated

funds, which led to his conviction and subsequent incarceration.

       42.      Following his release, Mr. Planes began operating a network of businesses and

placing many of them in Mrs. Planes’s name.

       43.      By the early 2000s, companies in the Planes enterprise began accruing significant

employment tax liabilities. The entity at the center of these problems was International

Cooperative Consultants. This company—which Mrs. Planes owned but Mr. Planes operated—

managed various other businesses, including Keen’s Corner.

       44.      These liabilities created a strong likelihood that the IRS would assess TFRPs.

Indeed, on May 5, 2003, the IRS assessed Mr. Planes with more than $529,000 in TFRPs related

to Keen’s Corner. In the ensuing years, Mr. Planes was assessed millions of additional dollars in

TFRPs.




                                                 9
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 10 of 51 PageID 10



        45.     On May 6, 2003, the day after the IRS assessed substantial TFRPs against Mr.

Planes, Mr. and Mrs. Planes created the William Trust and the Regina Trust.

        46.     On paper, the purpose of the trusts is to provide for the Planes’s children, who

have future interests in the trusts. Mr. Planes is a co-trustee of, and maintains a present interest

in, the Regina Trust, which is allowed to make distributions to him. Meanwhile, Mrs. Planes is a

co-trustee of, and maintains a present interest in, the William Trust, which is allowed to make

distributions to her. However, the trust formation documents forbid Mr. and Mrs. Planes from

having any involvement in determining the distributions that they receive. Instead, another

trustee, Defendant Langfred White, is supposed to have sole discretion over such distributions.

        47.     This created a fiction that Mr. and Mrs. Planes do not have any control over their

personal use of the trust funds.

        ii.     Control of the trusts

        48.     Despite that fiction, Mrs. Planes testified during the Divorce Proceedings that Mr.

Planes bragged that “he could do whatever he wants with the [trust] monies” and that he “doesn’t

have to answer to anybody.”

        49.     Indeed, the real purpose of the trusts is to keep the couple’s assets outside of the

reach of existing and future creditors, including the United States. As Mrs. Planes testified

during the Divorce Proceedings, Mr. Planes said they were “going to live” off of the assets of all

of the entities that funneled into the trusts.

        50.     Upon information and belief, the William Trust and the Regina Trust collectively

own all or part of Defendants Corklico, 2801 Keystone, 03-22-18, 32801-15, Trinity Corner, and

2801 Corner. Other than serving to frustrate creditors, these businesses have no clear legitimate




                                                  10
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 11 of 51 PageID 11



purpose. Mrs. Planes, for instance, has described Corklico simply as a company that “holds

assets.”

       51.     Despite not being allowed under the formation documents to have any control

over distributions to themselves, Mr. and Mrs. Planes have used the trusts as their piggy bank.

Mrs. Planes confirmed this during the Divorce Proceedings, when she alleged that the funds held

in the trusts were the couple’s marital assets, a position inconsistent with the fiction that she and

Mr. Planes lacked control over the funds. For instance, for the benefit of both himself and Mrs.

Planes, Mr. Planes has used the money of the entities controlled by the trusts to:

               a. Fund cashier’s checks made payable to him;

               b. Pay for health insurance, travel, and food;

               c. Regularly effectuate transfers between bank accounts;

               d. Purchase a $57,273.48 Mercedes for personal use;

               e. Assume a $127,252.74 debt owed by Mrs. Planes;

               f. Collect rental payments from the leasing of commercial real estate; and

               g. Receive distributions for himself and Mrs. Planes of approximately $14,000

                   per month.

       iii.    The Keystone Property

       52.     Mr. and Mrs. Planes have also used the trusts to obscure their interest in the two

parcels of real estate located at 2801 Keystone Road in Tarpon Springs, FL (the “Keystone

Property”).

       53.     To do so, Mr. and Mrs. Planes used the entity 2801 Keystone. The William Trust

and the Regina Trust are the 100 percent owners of the entity.




                                                 11
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 12 of 51 PageID 12



       54.        Mr. and Mrs. Planes previously operated a school, St. Nicholas Greek Orthodox

Parochial School, on the Keystone Property. Like other Planes entities, the school, which has

since closed, accumulated significant unpaid employment taxes.

       55.        Mr. and Mrs. Planes obtained control over the Keystone Property on April 1, 2004

in a deed from Maurice and Suzanne Wilder to Trinity Corner, which is an entity that they

owned through the trusts. That deed is recorded in book 13501, page 103 of the Pinellas County

public records.

       56.        Mr. Planes subsequently arranged in late 2014 for title to the Keystone Property to

be simultaneously vested in two entities: 2801 Keystone and Corklico. Corklico, like 2801

Keystone, is owned entirely by the William Trust and the Regina Trust.

       57.        Corklico’s purported deed to the Keystone Property—from Trinity Corner, a

Planes entity—is recorded in book 18592, page 2120 of the Pinellas County public records.

Meanwhile, 2801 Keystone’s alleged title is recorded in book 18631, pages 1889 and 1892 of the

Pinellas County public records.

       58.        In June 2016, however, Corklico’s potential title to the Keystone Property became

problematic for Mr. and Mrs. Planes because the IRS filed liens against Corklico as the alter ego

of Mr. and Mrs. Planes. This problem became more imminent in February 2018, when the

United States obtained a judgment against Mrs. Planes in the South Capital case.

       59.        Although a paper trail tied Mr. and Mrs. Planes to Corklico, their interest in 2801

Keystone was better hidden.

       60.        For instance, public records list Mr. Planes as the manager and CEO of Corklico,

there are public IRS liens against Corklico as the alter ego of Mr. and Mrs. Planes, and Mrs.




                                                   12
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 13 of 51 PageID 13



Planes disclosed Corklico’s ownership by the William Trust and the Regina Trust in her post-

judgment interrogatory responses in South Capital.

        61.    By contrast, Mr. Planes does not have any official title with 2801 Keystone, and

Mrs. Planes did not disclose 2801 Keystone in response to a post-judgment interrogatory in

South Capital about the trusts’ assets.

        62.    Mr. Planes began a coordinated effort to take title to the Keystone Property away

from Corklico and move it into the hands of 2801 Keystone.

        63.     To that end, on May 26, 2018, 2801 Keystone filed a sham lawsuit against

Trinity Corner and Corklico. See 2801 Keystone LLC v. Corklico LLC, No. 18-3470-CI (Fla. Cir.

Ct.).

        64.    In the lawsuit, 2801 Keystone alleged that the transfer of the Keystone Property

from Trinity Corner to Corklico was fraudulent. The lawsuit requested that the court quiet title to

the property in favor of 2801 Keystone and against Corklico and Trinity Corner.

        65.    The complaint does not reference the alter ego liens the IRS has against Corklico,

and it does not name the United States as a party.

        66.    Steven Tsangaris, who represented both Mr. Planes (as a third-party witness) and

Mrs. Planes in South Capital, served as counsel for 2801 Keystone in the litigation.

        67.    Meanwhile, Michael Brundage, who represented Mrs. Planes in South Capital,

represented Corklico and Trinity Corner.

        68.    Mr. Brundage represented Corklico and Trinity Corner (the defendants) despite

also serving as the registered agent for 2801 Keystone (the plaintiff).

        69.    On May 31, 2018, just five days after the lawsuit was filed, 2801 Keystone,

Corklico, and Trinity Corner filed a joint stipulation agreeing to quiet title in favor of 2801




                                                 13
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 14 of 51 PageID 14



Keystone. In connection with the stipulation, they submitted a proposed judgment, which the

court entered on June 4, 2018.

       70.     Because Mr. and Mrs. Planes, through the William Trust and the Regina Trust,

own 2801 Keystone (the plaintiff), as well as Corklico and Trinity Corner (the defendants), they

in effect sued themselves in order to obtain a more advantageous position.

       71.     On August 21, 2018, shortly after the quiet title action was resolved, 2801

Keystone sold the Keystone Property to a third party, Solid Rock Community School, for $5.5

million. The deed is recorded in book 20181, page 1684 of the Pinellas County public records.

       72.     In an e-mail to Chad Orsatti, who represented Solid Rock, counsel for 2801

Keystone sought to assure Solid Rock that it was not getting “crap” title to the Keystone

Property. Regarding the quiet title lawsuit, counsel for 2801 Keystone said: “I cleaned up the

‘mess’ before we put the property out there for sale.”

       73.     This sale to a third party harmed the United States by impairing its ability to

foreclose its tax liens against the Keystone Property.

       74.     Despite the lack of public documentation tying him to 2801 Keystone, Mr. Planes

exercised absolute control over the entity. Indeed, according to Mr. Orsatti, who testified as Solid

Rock’s 30(b)(6) witness in South Capital post-judgment discovery, when Solid Rock questioned

Mr. Planes’s role in the negotiations, the school “was given repeated assurance from everybody

that he had appropriate authority.” Mr. Orsatti also testified that Mr. Planes himself “repeatedly”

made clear that he was “driving the ship.”

       75.     Based on his experience from the transaction, Mr. Orsatti testified that his

understanding was that Mr. Planes and 2801 Keystone “are synonymous.” Mr. Orsatti further




                                                14
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 15 of 51 PageID 15



testified that 2801 Keystone’s attorneys represented that Mr. Planes is “part and parcel of 2801

Keystone.”

         76.   In an e-mail to Mr. Orsatti, counsel for 2801 Keystone laid bare Mr. Planes’s

control. Specifically, he said that Mr. Planes “has the school now, and wants to sell it.”

         77.   Mr. Planes’s actions during the real estate transaction are also indicative of his

control over 2801 Keystone and the Keystone Property. For instance:

               a. Mr. Planes led multiple meetings between counsel for Solid Rock and counsel

                   for 2801 Keystone.

               b. Mr. Planes personally made several demands of Solid Rock. They related to

                   subjects ranging from the terms of the financing to the types of documentation

                   Solid Rock would provide to 2801 Keystone.

               c. Mr. Planes’s approval was required in order for the transaction to close, and

                   on at least one occasion, he directed a halt to the negotiations. Similarly, on

                   other occasions, he threatened to scuttle the deal. For instance, in one e-mail

                   to Mr. Orsatti, Mr. Planes wrote, “Quit[e] frankly, we are at the end, take it, or

                   simply leave it, you have till the end of the day.”

         78.   To hide Mr. Planes’s influence, 2801 Keystone installed Gene Santella, a local

real estate broker, as the entity’s manager. Mr. Santella is 2801 Keystone’s only officer.

         79.   Mr. Santella, however, receives no compensation for this role, has no meaningful

authority, and was unable during a deposition to provide a plausible reason why he holds the

title.

         80.   Moreover, although Mr. Santella testified that Mr. White, the trustee of the

William Trust and the Regina Trust, was in charge of 2801 Keystone’s operations, the reality is




                                                 15
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 16 of 51 PageID 16



that Mr. Planes was in total control. For instance, Mr. Orsatti testified that he never dealt with

Mr. White during the real estate transaction.

        81.    In connection with the sale to Solid Rock, 2801 Keystone took back a $5.2

million mortgage. Payments from Solid Rock to 2801 Keystone are slated to begin in January

2019.

        82.    Mr. and Mrs. Planes intend to use the monthly mortgage payments to enrich

themselves to the detriment of their creditors, including the United States. Counsel for 2801

Keystone wrote in an e-mail to counsel to Mr. Orsatti that the “cash stream” from the mortgage

payments is “important to [Mr. Planes] and his family” and that Mr. Planes does not want that

stream to be “harmed.”

        83.    Mr. Planes is an authorized signor on 2801 Keystone’s bank account. As a result,

he will have ready access to the mortgage payments once they begin.

        B. Quality Holdings

        84.    Quality Holdings is another entity that Mr. and Mrs. Planes use as an alter ego.

        85.    Mrs. Planes is the 100 percent owner of Quality Holdings.

        86.    Mr. Planes is the president and CEO of Quality Holdings.

        87.    Upon information and belief, Quality Holdings has no ongoing business

operations.

        88.    Instead, Mr. and Mrs. Planes have repeatedly used Quality Holdings’ funds to pay

for personal expenses. For instance:

                a. Between February 2017 and January 2018, Mr. Planes withdrew at least

                    $33,535 in cash from Quality Holdings.




                                                 16
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 17 of 51 PageID 17



                b. Between May and December 2017, Quality Holdings paid Michael Brundage

                    more than $60,000 for legal work done for Mr. and Mrs. Planes. Much of this

                    was for representing Mrs. Planes in her personal capacity in the South

                    Capital case.

                c. In addition to withdrawing cash and paying legal fees, Mr. and Mrs. Planes

                    have also used Quality Holdings to fund more than $20,000 in other personal

                    expenses between July and November 2017. This includes $4,225 to

                    Decorating Elves for Christmas lights and $10,900 to Artist & Rainbow

                    Decorating LLC for work on Mr. and Mrs. Planes’s personal residence.

COUNT I: REDUCE TO JUDGMENT UNIVERSITY REHABILITATION HOSPITAL TFRPs
            (DEFENDANT WILLIAM PLANES, in his individual capacity)

       89.     The United States incorporates by reference the allegations in paragraphs 1–88.

       90.     Between October 1, 2000 and March 31, 2002, Mr. Planes was a person who was

required to collect, truthfully account for, and pay over the employment taxes of the employees

of University Rehabilitation Hospital.

       91.     Mr. Planes willfully failed to pay over the employment taxes of University

Rehabilitation Hospital’s employees for periods between October 1, 2000 and March 31, 2002.

       92.     University Rehabilitation Hospital had a management contract with International

Cooperative Consultants.

       93.     In 2000 and 2001, Mr. Planes was the CEO and a director of International

Cooperative Consultants. In 2002, he was the president, the CEO, and a director.

       94.     During a deposition in the South Capital case, Mr. Planes admitted that, with

respect to International Cooperative Consultants, “I signed the bank records and I made decisions

as to what’s to be paid.”



                                               17
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 18 of 51 PageID 18



        95.      During that same deposition, Mr. Planes admitted that International Cooperative

Consultants was tasked with preparing the employment tax filings for University Rehabilitation

Hospital.

        96.      On the date and in the amounts reflected below, the IRS, pursuant to 26 U.S.C.

§ 6672, assessed against Mr. Planes the following TFRPs related to University Rehabilitation

Hospital:

              Tax Period           Assessment Date       Amount            Balance Due*
              December 31, 2000    4/13/2007             $72,880.20        $116,292.66
              March 31, 2001       4/13/2007             $417,994.10       $666,980.18
              June 30, 2001        4/13/2007             $402,866.47       $642,841.43
              September 30, 2001   4/13/2007             $484,358.38       $772,875.56
              December 31, 2001    4/13/2007             $406,718.82       $170,435.38
              March 31, 2002       4/13/2007             $320,276.31       $671.55
                                                               Total       $2,370,096.76

*As of September 30, 2018. Balance due reflects further interest and statutory additions as
allowed by law less any credits, including for payments received.

        97.      A delegate of the Secretary of the Treasury properly gave notice to Mr. Planes of

the unpaid TFRPs related to University Rehabilitation Hospital and made demand for payment.

Despite notice and demand for payment, Mr. Planes has failed and refused to pay the entire

amount of the liabilities related to University Rehabilitation Hospital.

        98.      Taking into account all payments, credits, and abatements, as of September 30,

2018, Mr. Planes owes $2,370,096.76, plus further interest and statutory additions thereon as

allowed by law, in TFRPs related to University Rehabilitation Hospital for tax periods in 2000–

2002.

        99.      Pursuant to 26 U.S.C. § 6502(a), the United States generally has 10 years

following an assessment to bring an action to reduce a liability to judgment. However, Mr.

Planes has made at least one offer in compromise, availed himself of collection due process



                                                 18
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 19 of 51 PageID 19



proceedings, and engaged in litigation. Collectively, these activities have had the effect of tolling

the limitations periods for the liabilities described in paragraph 96. See, e.g., 26 U.S.C.

§§ 6503(a)(1), 6330(e)(1). As a result, the collection window remains open on all liabilities

described in paragraph 96.

      COUNT II: REDUCE TO JUDGMENT CHARIS HOSPITAL TFRP (DEFENDANT
                    WILLIAM PLANES, in his individual capacity)

       100.    The United States incorporates by reference the allegations in paragraphs 1–99.

       101.    Between January 1, 2001 and March 31, 2001, Mr. Planes was a person who was

required to collect, truthfully account for, and pay over the employment taxes of the employees

of Charis Hospital.

       102.    Mr. Planes willfully failed to pay over the employment taxes of Charis Hospital’s

employees for the period between January 1, 2001 and March 31, 2001.

       103.    Charis Hospital had a management contract with International Cooperative

Consultants.

       104.    Mr. Planes was the CEO and a director of International Cooperative Consultants

between January 1, 2001 and March 31, 2001.

       105.    During a deposition in the South Capital case, Mr. Planes admitted that, with

respect to International Cooperative Consultants, “I signed the bank records and I made decisions

as to what’s to be paid.”

       106.    During that same deposition, Mr. Planes admitted that International Cooperative

Consultants was tasked with processing the payroll for Charis Hospital.

       107.    Mr. Planes had check signing authority on at least one account where Charis

Hospital’s funds were deposited.




                                                 19
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 20 of 51 PageID 20



       108.    Pursuant to 26 U.S.C. § 6672, the IRS assessed a $107,714.72 TFRP against Mr.

Planes on November 15, 2006 related to Charis Hospital’s liability from the quarter that ended

March 31, 2001.

       109.    A delegate of the Secretary of the Treasury properly gave notice to Mr. Planes of

the unpaid TFRP related to Charis Hospital and made demand for payment. Despite notice and

demand for payment, Mr. Planes has failed and refused to pay the entire amount of the liability

related to Charis Hospital.

       110.    Taking into account all payments, credits, and abatements, as of September 30,

2018, Mr. Planes owes $119,911.40, plus further interest and statutory additions thereon as

allowed by law, as a result of the TFRP related to Charis Hospital for the first quarter of 2001.

       111.    Pursuant to 26 U.S.C. § 6502(a), the United States generally has 10 years

following an assessment to bring an action to reduce a liability to judgment. However, Mr.

Planes has made at least one offer in compromise, availed himself of collection due process

proceedings, and engaged in litigation. Collectively, these activities have had the effect of tolling

the limitations period for the liability described in paragraph 108. See, e.g., 26 U.S.C.

§§ 6503(a)(1), 6330(e)(1). As a result, the collection window remains open on the liability

described in paragraph 108.

 COUNT III: REDUCE TO JUDGMENT DIXON MEDICAL CENTER TFRPs (DEFENDANT
                   WILLIAM PLANES, in his individual capacity)

       112.    The United States incorporates by reference the allegations in paragraphs 1–111.

       113.    Between April 1, 2002 and September 30, 2003, Mr. Planes was a person who

was required to collect, truthfully account for, and pay over the employment taxes of the

employees of Dixon Medical Center.




                                                 20
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 21 of 51 PageID 21



        114.    Mr. Planes willfully failed to pay over the employment taxes of Dixon Medical

Center’s employees for periods between April 1, 2002 and September 30, 2003.

        115.    Dixon Medical Center was wholly owned by International Cooperative

Consultants.

        116.    Mr. Planes was the president, the CEO, and a director of International

Cooperative Consultants between April 1, 2002 and September 30, 2003.

        117.    During a deposition in the South Capital case, Mr. Planes admitted that, with

respect to International Cooperative Consultants, “I signed the bank records and I made decisions

as to what’s to be paid.”

        118.    Mr. Planes had the ability to hire and fire employees of Dixon Medical Center.

        119.    Mr. Planes had signature authority over Dixon Medical Center’s payroll account.

        120.    Mr. Planes controlled the finances of Dixon Medical Center. Indeed, he insisted

on reviewing Dixon Medical Center’s checks before they were issued.

        121.    Mr. Planes directed the use of Dixon Medical Center’s funds for purposes other

than the satisfaction of tax liabilities.

        122.    As Ms. Noll, the former treasurer for various Planes entities, explained to the IRS,

“Mr. Planes controlled the funding of any financial obligation of [Dixon Medical Center]. Many

times he directed funds to be allocated to other business[es] or his personal interests.” This

included “expansion of his real estate investments, purchase of high-end luxury cars, major

improvements to his home, etc.”

        123.    On the date and in the amounts reflected below, the IRS, pursuant to 26 U.S.C.

§ 6672, assessed against Mr. Planes the following TFRPs related to Dixon Medical Center:

                Tax Period           Assessment Date      Amount         Balance Due*
            June 30, 2002            4/13/2007          $125,541.56     $199,890.18



                                                 21
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 22 of 51 PageID 22



           September 30, 2002      4/13/2007            $319,621.17      $510,009.54
           December 31, 2002       4/13/2007            $660,146.56      $1,053,502.93
           March 31, 2003          4/13/2007            $334,865.32      $534,334.15
           June 30, 2003           4/13/2007            $300,823.63      $457,392.87
           September 30, 2003      4/13/2007            $282,928.94      $451,460.90
                                                               Total     $3,206,590.57

*As of September 30, 2018. Balance due reflects further interest and statutory additions as
allowed by law less any credits, including for payments received.

       124.    A delegate of the Secretary of the Treasury properly gave notice to Mr. Planes of

the unpaid TFRPs related to Dixon Medical Center and made demand for payment. Despite

notice and demand for payment, Mr. Planes has failed and refused to pay the entire amount of

the liabilities related to Dixon Medical Center.

       125.    Taking into account all payments, credits, and abatements, as of September 30,

2018, Mr. Planes owes $3,206,590.57, plus further interest and statutory additions thereon as

allowed by law, in TFRPs related to Dixon Medical Center for tax periods in 2002–2003.

       126.    Pursuant to 26 U.S.C. § 6502(a), the United States generally has 10 years

following an assessment to bring an action to reduce a liability to judgment. However, Mr.

Planes has made at least one offer in compromise, availed himself of collection due process

proceedings, and engaged in litigation. Collectively, these activities have had the effect of tolling

the limitations periods for the liabilities described in paragraph 123. See, e.g., 26 U.S.C.

§§ 6503(a)(1), 6330(e)(1). As a result, the collection window remains open on all liabilities

described in paragraph 123.

 COUNT IV: REDUCE TO JUDGMENT HEALTH MANAGEMENT TFRPs (DEFENDANT
                 WILLIAM PLANES, in his individual capacity)

       127.    The United States incorporates by reference the allegations in paragraphs 1–126.




                                                   22
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 23 of 51 PageID 23



       128.    Between October 1, 2002 and September 30, 2004, Mr. Planes was a person who

was required to collect, truthfully account for, and pay over the employment taxes of the

employees of Health Management.

       129.    Mr. Planes willfully failed to pay over the employment taxes of Health

Management’s employees for periods between October 1, 2002 and September 30, 2004.

       130.    Health Management’s sole member was International Cooperative Consultants.

       131.    Between October 1, 2002 and September 30, 2004, Mr. Planes was the president,

the CEO, and a director of International Cooperative Consultants, as well as a manger of Health

Management.

       132.    During a deposition in the South Capital case, Mr. Planes admitted that, with

respect to International Cooperative Consultants, “I signed the bank records and I made decisions

as to what’s to be paid.”

       133.    On the date and in the amounts reflected below, the IRS, pursuant to 26 U.S.C.

§ 6672, assessed against Mr. Planes the following TFRPs related to Health Management:

              Tax Period            Assessment Date      Amount      Balance Due*
              December 31, 2002     3/14/2007            $14,831     $23,821.47
              March 31, 2003        3/14/2007            $14,644     $23,521.12
              June 30, 2003         3/14/2007            $11,964     $1,000.59
              September 30, 2003    3/14/2007            $11,537     $18,530.68
              December 31, 2003     3/14/2007            $16,155     $25,948.07
              September 30, 2004    3/14/2007            $945        $1,517.85
                                                            Total    $94,339.78
*As of September 30, 2018. Balance due reflects further interest and statutory additions as
allowed by law less any credits, including for payments received.

       134.    A delegate of the Secretary of the Treasury properly gave notice to Mr. Planes of

the unpaid TFRPs related to Health Management and made demand for payment. Despite notice




                                               23
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 24 of 51 PageID 24



and demand for payment, Mr. Planes has failed and refused to pay the entire amount of the

liabilities related to Health Management.

       135.    Taking into account all payments, credits, and abatements, as of September 30,

2018, Mr. Planes owes $94,339.78, plus further interest and statutory additions thereon as

allowed by law, in TFRPs related to Health Management for tax periods in 2002–2004.

       136.    Pursuant to 26 U.S.C. § 6502(a), the United States generally has 10 years

following an assessment to bring an action to reduce a liability to judgment. However, Mr.

Planes has made at least one offer in compromise, availed himself of collection due process

proceedings, and engaged in litigation. Collectively, these activities have had the effect of tolling

the limitations periods for the liabilities described in paragraph 133. See, e.g., 26 U.S.C.

§§ 6503(a)(1), 6330(e)(1). As a result, the collection window remains open on all liabilities

described in paragraph 133.

  COUNT V: REDUCE TO JUDGMENT ICC FINANCIAL GROUP TFRPs (DEFENDANT
                 WILLIAM PLANES, in his individual capacity)

       137.    The United States incorporates by reference the allegations in paragraphs 1–136.

       138.    Between January 1, 2003 and September 30, 2005, Mr. Planes was a person who

was required to collect, truthfully account for, and pay over the employment taxes of the

employees of ICC Financial Group.

       139.    Mr. Planes willfully failed to pay over the employment taxes of ICC Financial

Group’s employees for periods between January 1, 2003 and September 30, 2005.

       140.    ICC Financial Group was a d/b/a name for International Cooperative Consultants.

       141.    In 2003 and 2004, Mr. Planes was the president, the CEO, and a director of

International Cooperative Consultants. In 2005, he was a vice-president and director.




                                                 24
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 25 of 51 PageID 25



       142.    During a deposition in the South Capital case, Mr. Planes admitted that, with

respect to International Cooperative Consultants, “I signed the bank records and I made decisions

as to what’s to be paid.”

       143.    Mr. Planes exercised hiring and firing authority at ICC Financial Group. For

instance, during a deposition in the South Capital case, Langfred White testified that Mr. Planes

hired him at ICC Financial Group.

       144.    On the dates and in the amounts reflected below, the IRS, pursuant to 26 U.S.C.

§ 6672, assessed against Mr. Planes the following TFRPs related to ICC Financial Group:


              Tax Period            Assessment Date      Amount        Balance
                                                                       Due*
              March 31, 2003     8/28/2006               $7,633.50     $12,804.63
                                 6/27/2007               $22,902.50    $36,031.48
              June 30, 2003      8/28/2006               $13,302.13    $2,060.02
                                 6/27/2007               $39,907.87    $62,641.62
              December 31, 2003 8/28/2006                $19,140.60    $32,106.92
                                 6/27/2007               $57,425.40    $90,138.11
              September 30, 2004 8/28/2006               $7,294.07     $12,235.26
                                 5/25/2007               $21,879.93    $34,593.23
              December 31, 2004 8/28/2006                $6,289.99     $10,550.99
                                 5/25/2007               $18,872.01    $29,837.57
              March 31, 2005     8/28/2006               $2,855.15     $4,789.31
                                 5/25/2007               $8,562.85     $13,538.30
              June 30, 2005      8/28/2006               $7,750.78     $13,001.36
                                 5/25/2007               $23,253.22    $36,764.48
              September 30, 2005 8/28/2006               $35,929.74    $60,342.09
                                                              Total    $451,435.37
*As of September 30, 2018. Balance due reflects further interest and statutory additions as
allowed by law less any credits, including for payments received.

       145.    A delegate of the Secretary of the Treasury properly gave notice to Mr. Planes of

the unpaid TFRPs related to ICC Financial Group and made demand for payment. Despite notice

and demand for payment, Mr. Planes has failed and refused to pay the entire amount of the

liabilities related to Health Management.



                                               25
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 26 of 51 PageID 26



       146.    Taking into account all payments, credits, and abatements, as of September 30,

2018, Mr. Planes owes $451,435.37, plus further interest and statutory additions thereon as

allowed by law, in TFRPs related to ICC Financial Group for tax periods in 2003–2005.

       147.    Pursuant to 26 U.S.C. § 6502(a), the United States generally has 10 years

following an assessment to bring an action to reduce a liability to judgment. However, Mr.

Planes has made at least one offer in compromise, availed himself of collection due process

proceedings, and engaged in litigation. Collectively, these activities have had the effect of tolling

the limitations periods for the liabilities described in paragraph 144. See, e.g., 26 U.S.C.

§§ 6503(a)(1), 6330(e)(1). As a result, the collection window remains open on all liabilities

described in paragraph 144.

    COUNT VI: REDUCE TO JUDGMENT SOUTH CAPITAL CONSTRUCTION TFRPs
            (DEFENDANT WILLIAM PLANES, in his individual capacity)

       148.    The United States incorporates by reference the allegations in paragraphs 1–147.

       149.    Between October 1, 2005 and September 30, 2009, Mr. Planes was a person who

was required to collect, truthfully account for, and pay over the employment taxes of the

employees of South Capital Construction.

       150.    Mr. Planes willfully failed to pay over the employment taxes of South Capital

Construction’s employees for periods between October 1, 2005 and September 30, 2009.

       151.    In an interview with the IRS, Mr. Planes admitted that between October 1, 2005

and September 30, 2009, he had the authority to determine South Capital’s financial policy,

direct/authorize the payment of bills/creditors, open/close bank accounts, sign/countersign

checks, authorize payroll, authorize/make federal tax deposits, sign employment tax returns, and

hire/fire employees.




                                                 26
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 27 of 51 PageID 27



       152.    In that same interview, Mr. Planes admitted that he was aware that South Capital

Construction was accruing delinquent employment taxes and that he nonetheless directed the

entity’s funds to be used for other purposes.

       153.    Mr. Planes had signature authority over South Capital Construction’s accounts at

Old Harbor Bank and Flagship Community Bank, including a payroll account.

       154.    Mr. Planes was the CEO and a director of South Capital Construction between

October 1, 2005 and September 30, 2009.

       155.    In the South Capital case, the Court determined that Mr. Planes “transferred

[South Capital Construction’s] funds to Mrs. Planes with an actual intent to hinder the collection

of taxes.” South Capital, ECF No. 139 at 21.

       156.    On the dates and in the amounts reflected below, the IRS, pursuant to 26 U.S.C.

§ 6672, assessed against Mr. Planes the following TFRPs related to South Capital Construction:

           Tax Period              Assessment Date      Amount         Balance Due*
           December 31, 2005       3/30/2009            $53,675.92     $75,361.75
           March 31, 2006          3/30/2009            $39,995.49     $56,063.37
           June 30, 2006           3/30/2009            $41,519.52     $58,199.67
           September 30, 2006      3/30/3009            $41,389.99     $57,737.55
           December 31, 2006       3/30/2009            $79,435.14     $111,347.58
           June 30, 2007           3/30/2009            $81,908.03     $114,813.95
           September 30, 2007      3/30/2009            $81,661.65     $114,468.58
           December 31, 2007       3/30/3009            $98,124.93     $137,545.86
           March 31, 2008          3/30/2009            $98,021.86     $137,401.39
           June 30, 2008           3/30/2009            $99,047.72     $138,839.37
           September 30, 2008      5/9/2011             $99,317.50     $128,264.81
           December 31, 2008       5/2/2011             $92,934.25     $120,113.19
           March 31, 2009          5/9/2011             $66,773.97     $86,236.05
           June 30, 2009           5/2/2011             $35,609.12     $46,023.13
           September 30, 2009      5/2/2011             $9,806.65      $12,674.64
                                                              Total    $1,395,090.89
*As of September 30, 2018. Balance due reflects further interest and statutory additions as
allowed by law less any credits, including for payments received.




                                                27
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 28 of 51 PageID 28



       157.    A delegate of the Secretary of the Treasury properly gave notice to Mr. Planes of

the unpaid TFRPs related to South Capital Construction and made demand for payment. Despite

notice and demand for payment, Mr. Planes has failed and refused to pay the entire amount of

the liabilities related to South Capital Construction.

       158.    Taking into account all payments, credits, and abatements, as of September 30,

2018, Mr. Planes owes $1,395,090.89, plus further interest and statutory additions thereon as

allowed by law, in TFRPs related to South Capital Construction for tax periods in 2005–2009.

 COUNT VII: REDUCE TO JUDGMENT ST. NICHOLAS TFRPs (DEFENDANT WILLIAM
                       PLANES, in his individual capacity)

       159.    The United States incorporates by reference the allegations in paragraphs 1–158.

       160.    Between January 1, 2006 and March 31, 2012, Mr. Planes was a person who was

required to collect, truthfully account for, and pay over the employment taxes of the employees

of St. Nicholas Greek Orthodox Parochial School, St. Nicholas Orthodox Christian School, and

St. Nicholas Greek Orthodox Christian School. Despite the variances in names, these all relate to

the same school run by Mr. and Mrs. Planes and are referred to collectively as “St. Nicholas.”

       161.    Mr. Planes willfully failed to pay over the employment taxes of St. Nicholas’s

employees for periods between January 1, 2006 and March 31, 2012.

       162.    In an interview with the IRS, Mr. Planes admitted that between January 1, 2006

and March 31, 2012, he had the authority to determine St. Nicholas’s financial policy,

direct/authorize the payment of bills/creditors, open/close bank accounts, sign/countersign

checks, authorize payroll, and hire/fire employees.

       163.    In the same interview, Mr. Planes admitted that he was aware that St. Nicholas

was accruing delinquent employment taxes and that he nonetheless directed the entity’s funds to

be used for other purposes.



                                                 28
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 29 of 51 PageID 29



       164.     Between January 1, 2006 and March 31, 2012, Mr. Planes held one or more of the

following positions of authority at St. Nicholas: secretary, director, president, and CEO.

       165.     On the dates and in the amounts reflected below, the IRS, pursuant to 26 U.S.C.

§ 6672, assessed against Mr. Planes the following TFRPs related to St. Nicholas:

              Tax Period           Assessment Date      Amount        Balance Due*
              March 31, 2006       3/26/2010            $13,396.26    $18,049.26
              June 30, 2006        3/26/2010            $25,392.28    $34,211.93
              December 31, 2006    3/26/2010            $20,321.09    $27,379.33
              March 31, 2007       3/26/2010            $19,685.72    $26,549.97
              June 30, 2007        3/26/2010            $39,444.83    $53,145.43
              September 30, 2007   3/26/2010            $9,607.98     $12,945.17
              December 31, 2007    3/26/2010            $23,798.87    $32,065.07
              March 31, 2008       3/26/2010            $24,031.73    $32,378.81
              June 30, 2008        3/26/2010            $44,518.08    $59,980.79
              September 30, 2008   3/26/2010            $12,901.16    $17,382.19
              March 31, 2009       3/26/2010            $27,962.09    $37,674.32
              June 30, 2009        3/26/2010            $20,019.41    $26,972.87
              September 30, 2009   5/9/2011             $13,421.04    $17,358.04
              December 31, 2009    5/2/2011             $17,721.66    $22,904.43
              March 31, 2010       5/2/2011             $11,336       $14,651.26
              June 30, 2010        5/2/2011             $18,297.71    $23,648.95
              September 30, 2010   5/2/2011             $2,521.99     $3,259.55
              December 31, 2010    12/17/2012           $5,494.55     $6,735.14
              March 31, 2011       12/17/2012           $7,258.19     $8,921.32
              June 30, 2011        12/17/2012           $10,518.89    $12,893.91
              September 30, 2011   12/17/2012           $3,099.20     $3,798.95
                                   3/25/2013            $323.10       $392.87
              December 31, 2011    3/25/2013            $6,028.82     $7,354.94
              March 31, 2012       3/25/2013            $865.41       $1,052.29
                                                             Total    $501,706.79

*As of September 30, 2018. Balance due reflects further interest and statutory additions as
allowed by law less any credits, including for payments received.

       166.     A delegate of the Secretary of the Treasury properly gave notice to Mr. Planes of

the unpaid TFRPs related to St. Nicholas and made demand for payment. Despite notice and

demand for payment, Mr. Planes has failed and refused to pay the entire amount of the liabilities

related to St. Nicholas.



                                                29
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 30 of 51 PageID 30



       167.     Taking into account all payments, credits, and abatements, as of September 30,

2018, Mr. Planes owes $501,706.79, plus further interest and statutory additions thereon as

allowed by law, in TFRPs related to St. Nicholas for tax periods in 2006–2012.

      COUNT VIII: REDUCE TO JUDGMENT CVC VETERINARY CENTERS TFRPs
            (DEFENDANT WILLIAM PLANES, in his individual capacity)

       168.     The United States incorporates by reference the allegations in paragraphs 1–167.

       169.     Between April 1, 2006 and September 30, 2009, Mr. Planes was a person who

was required to collect, truthfully account for, and pay over the employment taxes of the

employees of CVC Veterinary Centers.

       170.     Mr. Planes willfully failed to pay over the employment taxes of CVC Veterinary

Centers’ employees for periods between April 1, 2006 and September 30, 2009.

       171.     Until late 2008, Mr. Planes was the president and CEO of CVC Veterinary

Centers.

       172.     During a deposition in the South Capital case, Mr. Planes conceded that he “met

the conditions of being the responsible party” at CVC Veterinary Centers.

       173.     On the dates and in the amounts reflected below, the IRS, pursuant to 26 U.S.C.

§ 6672, assessed against Mr. Planes the following TFRPs related to CVC Veterinary Centers:

              Tax Period            Assessment Date     Amount        Balance Due*
              June 30, 2006         4/8/2010            $11,798.83    $15,831.13
              September 30, 2006    4/8/2010            $25,107.91    $33,780.63
              December 31, 2006     4/8/2010            $17,369.38    $23,228.50
              June 30, 2007         4/8/2010            $19,450.40    $25,542.53
              September 30, 2007    4/8/2010            $27,055.60    $36,206.14
              December 31, 2007     4/8/2010            $27,248.75    $36,609.18
              March 31, 2008        4/8/2010            $26,786.87    $35,989.35
              June 30, 2008         4/8/2010            $22,508.41    $29,806.51
              September 30, 2008    4/8/2010            $27,006.44    $36,303.79
              December 31, 2008     4/8/2010            $27,246.35    $36,657.73
              March 31, 2009        4/8/2010            $26,244.39    $35,291.34
              June 30, 2009         4/8/2010            $30,457.93    $40,945.39


                                                30
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 31 of 51 PageID 31



              September 30, 2009    5/7/2012             $8,706.91  $10,870.57
                                                              Total $397,062.79

*As of September 30, 2018. Balance due reflects further interest and statutory additions as
allowed by law less any credits, including for payments received.

       174.     A delegate of the Secretary of the Treasury properly gave notice to Mr. Planes of

the unpaid TFRPs related to CVC Veterinary Centers and made demand for payment. Despite

notice and demand for payment, Mr. Planes has failed and refused to pay the entire amount of

the liabilities related to CVC Veterinary Centers.

       175.     Taking into account all payments, credits, and abatements, as of September 30,

2018, Mr. Planes owes $397,062.79, plus further interest and statutory additions thereon as

allowed by law, in TFRPs related to CVC Veterinary Centers for tax periods in 2006–2009.

   COUNT IX: REDUCE TO JUDGMENT MSP ARCHITECTURE TFRPs (DEFENDANT
                  WILLIAM PLANES, in his individual capacity)

       176.     The United States incorporates by reference the allegations in paragraphs 1–175.

       177.     Between October 1, 2007 and June 30, 2009, Mr. Planes was a person who was

required to collect, truthfully account for, and pay over the employment taxes of the employees

of MSP Architecture.

       178.     Mr. Planes willfully failed to pay over the employment taxes of MSP

Architecture’s employees for periods between October 1, 2007 and June 30, 2009.

       179.     Between October 1, 2007 and June 30, 2009, Mr. Planes was the CEO and a

director of MSP Architecture.

       180.     Mrs. Planes was the nominal owner of MSP Architecture, while Mr. Planes ran

the company’s operations. This was part of the scheme—separation of ownership and control—

that the Court found to constitute actual fraud in the South Capital case.




                                                31
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 32 of 51 PageID 32



       181.    On the date and in the amounts reflected below, the IRS, pursuant to 26 U.S.C.

§ 6672, assessed against Mr. Planes the following TFRPs related to MSP Architecture:

           Tax Period               Assessment Date     Amount        Balance Due*
           December 31, 2007        3/23/2011           $1,541.13     $2,000.15
           March 31, 2008           3/23/2011           $8,092.90     $10,503.34
           June 30, 2008            3/23/2011           $10,562.07    $13,707.95
           September 30, 2008       3/23/2011           $10,562.06    $13,707.93
           December 31, 2008        3/23/2011           $10,562.06    $13,707.93
           March 31, 2009           3/23/2011           $6,897.37     $8,951.73
           June 30, 2009            3/23/2011           $3,591.96     $4,661.81
                                                             Total    $67,240.84
*As of September 30, 2018. Balance due reflects further interest and statutory additions as
allowed by law less any credits, including for payments received.

       182.    A delegate of the Secretary of the Treasury properly gave notice to Mr. Planes of

the unpaid TFRPs related to MSP Architecture and made demand for payment. Despite notice

and demand for payment, Mr. Planes has failed and refused to pay the entire amount of the

liabilities related to MSP Architecture.

       183.    Taking into account all payments, credits, and abatements, as of September 30,

2018, Mr. Planes owes $67,240.84, plus further interest and statutory additions thereon as

allowed by law, in TFRPs related to MSP Architecture for tax periods in 2007–2009.

COUNT X: REDUCE TO JUDGMENT PACIFIC PALATE TFRPs (DEFENDANT WILLIAM
                     PLANES, in his individual capacity)

       184.    The United States incorporates by reference the allegations in paragraphs 1–183.

       185.    Between January 1, 2008 and June 30, 2009, Mr. Planes was a person who was

required to collect, truthfully account for, and pay over the employment taxes of the employees

of Pacific Palate.

       186.    Mr. Planes willfully failed to pay over the employment taxes of Pacific Palate’s

employees for periods between January 1, 2008 and June 30, 2009.




                                               32
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 33 of 51 PageID 33



        187.    Between January 1, 2008 and June 30, 2009, Mr. Planes was a manager and/or the

CEO of Pacific Palate.

        188.    Mr. Planes had the authority to hire and fire employees of Pacific Palate.

        189.    Mr. Planes was in charge of the financial policy of Pacific Palate, including the

authorization of payroll.

        190.    Mr. Planes admitted to the IRS that he was aware of Pacific Palate’s unpaid taxes.

He also admitted that he made the decision not to turn over withheld taxes to the IRS.

        191.    On the dates and in the amounts reflected below, the IRS, pursuant to 26 U.S.C.

§ 6672, assessed against Mr. Planes the following TFRPs related to Pacific Palate:

            Tax Period               Assessment Date      Amount        Balance Due*
            March 31, 2008           5/2/2011             $10,403.41    $13,445.92
            June 30, 2008            5/2/2011             $14,672.25    $18,963.20
            September 30, 2008       5/2/2011             $14,672.25    $18,963.20
            December 31, 2008        5/9/2011             $13,861.50    $17,901.61
            March 31, 2009           5/2/2011             $9,657.50     $12,481.87
            June 30, 2009            5/9/2011             $2,753.63     $3,556.21
                                                               Total    $85,312.01

*As of September 30, 2018. Balance due reflects further interest and statutory additions as
allowed by law less any credits, including for payments received.

        192.    A delegate of the Secretary of the Treasury properly gave notice to Mr. Planes of

the unpaid TFRPs related to Pacific Palate and made demand for payment. Despite notice and

demand for payment, Mr. Planes has failed and refused to pay the entire amount of the liabilities

related to Pacific Palate.

        193.    Taking into account all payments, credits, and abatements, as of September 30,

2018, Mr. Planes owes $85,312.01, plus further interest and statutory additions thereon as

allowed by law, in TFRPs related to Pacific Palate for tax periods in 2008–2009.




                                                 33
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 34 of 51 PageID 34



 COUNT XI: REDUCE TO JUDGMENT COMMERCE PARK DESIGN & CONSTRUCTION
         TFRPs (DEFENDANT WILLIAM PLANES, in his individual capacity)

       194.     The United States incorporates by reference the allegations in paragraphs 1–193.

       195.     Between October 1, 2009 and March 31, 2012, Mr. Planes was a person who was

required to collect, truthfully account for, and pay over the employment taxes of the employees

of Commerce Park Design & Construction.

       196.     Mr. Planes willfully failed to pay over the employment taxes of Commerce Park

Design & Construction’s employees for periods between October 1, 2009 and March 31, 2012.

       197.     Commerce Park Design & Construction was a successor to South Capital

Construction. Upon information and belief, Mr. Planes exercised authority at Commerce Park

Design & Construction that was similar to the control he exercised at South Capital

Construction.

       198.     Upon information and belief, Mr. Planes was in charge of authorizing Commerce

Park Design & Construction’s payroll between October 1, 2009 and March 31, 2012 and used

the company’s funds for purposes other than paying the company’s employment taxes.

       199.     On the dates and in the amounts reflected below, the IRS, pursuant to 26 U.S.C.

§ 6672, assessed against Mr. Planes the following TFRPs related to Commerce Park Design &

Construction:

           Tax Period               Assessment Date     Amount        Balance Due*
           December 31, 2009        8/29/2011           $8,524.52     $7,199.74
           March 31, 2010           8/29/2011           $4,112.36     $5,246.17
           June 30, 2010            8/29/2011           $7,981.53     $10,182.11
           September 30, 2010       8/29/2011           $9,085.81     $11,590.86
           December 31, 2010        8/29/2011           $9,227.54     $11,771.65
           March 31, 2011           4/15/2013           $8,746.76     $10,617.34
           June 30, 2011            4/15/2013           $7,780.21     $9,444.09
           March 31, 2012           4/15/2013           $4,771.84     $5,792.34
                                                             Total    $71,844.30



                                                34
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 35 of 51 PageID 35



*As of September 30, 2018. Balance due reflects further interest and statutory additions as
allowed by law less any credits, including for payments received.

       200.    A delegate of the Secretary of the Treasury properly gave notice to Mr. Planes of

the unpaid TFRPs related to Commerce Park Design & Construction and made demand for

payment. Despite notice and demand for payment, Mr. Planes has failed and refused to pay the

entire amount of the liabilities related to Commerce Park Design & Construction.

       201.    Taking into account all payments, credits, and abatements, as of September 30,

2018, Mr. Planes owes $71,844.30, plus further interest and statutory additions thereon as

allowed by law, in TFRPs related to Commerce Park Design & Construction for tax periods in

2009–2012.

      COUNT XII: REDUCE TO JUDGMENT CVC VETERINARY CENTERS TFRPs
            (DEFENDANT REGINA PLANES, in her individual capacity)

       202.    The United States incorporates by reference the allegations in paragraphs 1–201.

       203.    Between April 1, 2006 and September 30, 2009, Mrs. Planes was a person who

was required to collect, truthfully account for, and pay over the employment taxes of the

employees of CVC Veterinary Centers.

       204.    Between April 1, 2006 and September 30, 2009, Mrs. Planes was a vice president

and director of CVC Veterinary Centers, as well as its sole owner.

       205.    Mrs. Planes willfully failed to pay over the employment taxes of CVC Veterinary

Centers for periods between April 1, 2006 and September 30, 2009 or acted with reckless

disregard for the nonpayment of those employment taxes.

       206.    By 2006, Mrs. Planes was on notice that Mr. Planes had a lengthy history of

running businesses that failed to pay their employment taxes.




                                               35
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 36 of 51 PageID 36



       207.     Indeed, Mrs. Planes admitted during the Divorce Proceedings that she has had

doubts as to whether Mr. Planes has been “running these companies legitimately.”

       208.     Instead of using her position of authority at CVC Veterinary Centers to ensure the

proper payment of employment taxes, Mrs. Planes intentionally turned a blind eye to the

nonpayment.

       209.     On the dates and in the amounts reflected below, the IRS, pursuant to 26 U.S.C.

§ 6672, assessed against Mrs. Planes the following TFRPs related to CVC Veterinary Centers:

              Tax Period            Assessment Date      Amount        Balance Due*
              June 30, 2006         3/31/2010            $11,798.83    $15,871.73
              September 30, 2006    3/31/2010            $25,107.91    $33,529.72
              December 31, 2006     3/31/2010            $17,369.38    $23,249.00
              June 30, 2007         3/31/2010            $19,450.40    $25,565.47
              September 30, 2007    3/31/2010            $27,055.60    $36,238.10
              December 31, 2007     3/31/2010            $27,248.75    $36,641.35
              March 31, 2008        3/31/2010            $26,786.87    $36,020.95
              June 30, 2008         3/31/2010            $22,508.41    $29,833.05
              September 30, 2008    3/31/2010            $27,006.44    $36,335.62
              December 31, 2008     3/31/2010            $27,246.35    $36,689.85
              March 31, 2009        3/31/2010            $26,244.39    $35,322.32
              June 30, 2009         3/31/2010            $30,457.93    $40,981.35
              September 30, 2009    2/18/2013            $8,706.91     $10,643.01
                                                              Total    $396,921.52

*As of September 30, 2018. Balance due reflects further interest and statutory additions as
allowed by law less any credits, including for payments received.

       210.     A delegate of the Secretary of the Treasury properly gave notice to Mrs. Planes of

the unpaid TFRPs related to CVC Veterinary Centers and made demand for payment. Despite

notice and demand for payment, Mrs. Planes has failed and refused to pay the entire amount of

the liabilities related to CVC Veterinary Centers.

       211.     Taking into account all payments, credits, and abatements, as of September 30,

2018, Mrs. Planes owes $396,921.52, plus further interest and statutory additions thereon as

allowed by law, in TFRPs related to CVC Veterinary Centers for tax periods in 2006–2009.


                                                36
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 37 of 51 PageID 37



COUNT XIII: REDUCE TO JUDGMENT PACIFIC PALATE TFRPs (DEFENDANT REGINA
                       PLANES, in her individual capacity)

       212.    The United States incorporates by reference the allegations in paragraphs 1–211.

       213.    Between January 1, 2008 and June 30, 2009, Mrs. Planes was a person who was

required to collect, truthfully account for, and pay over the employment taxes of the employees

of Pacific Palate.

       214.    Between January 1, 2008 and June 30, 2009, Mrs. Planes was the managing

member and/or a director of Pacific Palate and its sole owner.

       215.    Mrs. Planes willfully failed to pay over the employment taxes of Pacific Palate’s

employees for periods between January 1, 2008 and June 30, 2009 or acted with reckless

disregard for the nonpayment of those employment taxes.

       216.    By 2008, Mrs. Planes was on notice that Mr. Planes had a lengthy history of

running businesses that failed to pay their employment taxes.

       217.    Indeed, Mrs. Planes admitted during the Divorce Proceedings that she has had

doubts as to whether Mr. Planes has been “running these companies legitimately.”

       218.    Instead of using her position of authority at Pacific Palate to ensure the proper

payment of employment taxes, Mrs. Planes intentionally turned a blind eye to the nonpayment.

       219.    On the date and in the amounts reflected below, the IRS, pursuant to 26 U.S.C.

§ 6672, assessed against Mrs. Planes the following TFRPs related to Pacific Palate:

               Tax Period         Assessment         Amount          Balance Due*
                                  Date
               March 31, 2008     5/2/2011           $10,403.81      $13,445.92
               June 30, 2008      5/2/2011           $14,672.25      $18,963.21
               September 30, 2008 5/2/2011           $14,672.25      $18,963.21
               December 31, 2008 5/2/2011            $13,861.50      $15,915.32
               March 31, 2009     5/2/2011           $9,657.50       $12,481.86
               June 30, 2009      5/2/2011           $2,753.63       $3,558.91
                                                            Total    $83,328.43


                                                37
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 38 of 51 PageID 38




*As of September 30, 2018. Balance due reflects further interest and statutory additions as
allowed by law less any credits, including for payments received.

        220.    A delegate of the Secretary of the Treasury properly gave notice to Mrs. Planes of

the unpaid TFRPs related to Pacific Palate and made demand for payment. Despite notice and

demand for payment, Mrs. Planes has failed and refused to pay the entire amount of the liabilities

related to Pacific Palate.

        221.    Taking into account all payments, credits, and abatements, as of September 30,

2018, Mrs. Planes owes $83,328.43, plus further interest and statutory additions thereon as

allowed by law, in TFRPs related to Pacific Palate for tax periods in 2008–2009.

       COUNT XIV: REDUCE TO JUDGMENT COMMERCE PARK DESIGN &
   CONSTRUCTION TFRPs (DEFENDANT REGINA PLANES, in her individual capacity)

        222.    The United States incorporates by reference the allegations in paragraphs 1–221.

        223.    Between October 1, 2009 and December 31, 2010, Mrs. Planes was a person who

was required to collect, truthfully account for, and pay over the employment taxes of the

employees of Commerce Park Design & Construction.

        224.    Mrs. Planes was the managing member and/or president of Commerce Park

Design & Construction in 2009.

        225.    Mrs. Planes willfully failed to pay over the employment taxes of Commerce Park

Design & Construction’s employees for periods between October 1, 2009 and December 31,

2010 or acted with reckless disregard for the nonpayment of those employment taxes.

        226.    By 2009, Mrs. Planes was on notice that Mr. Planes had a lengthy history of

running businesses that failed to pay their employment taxes.

        227.    Indeed, Mrs. Planes admitted during the Divorce Proceedings that she has had

doubts as to whether Mr. Planes has been “running these companies legitimately.”



                                                38
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 39 of 51 PageID 39



       228.     Instead of using her position of authority at Commerce Park Design &

Construction to ensure the proper payment of employment taxes, Mrs. Planes intentionally

turned a blind eye to the nonpayment.

       229.     On the date and in the amounts reflected below, the IRS, pursuant to 26 U.S.C.

§ 6672, assessed against Mrs. Planes the following TFRPs related to Commerce Park Design &

Construction:

              Tax Period            Assessment Date      Amount       Balance Due*
              December 31, 2009     8/29/2011            $8,524.52    $7,199.76
              March 31, 2010        8/29/2011            $4,112.36    $5,246.20
              June 30, 2010         8/29/2011            $7,981.53    $10,182.10
              September 30, 2010    8/29/2011            $9,085.81    $11,590.84
              December 31, 2010     8/29/2011            $9,227.54    $11,771.65
                                                             Total    $45,990.55

*As of September 30, 2018. Balance due reflects further interest and statutory additions as
allowed by law less any credits, including for payments received.

       230.     A delegate of the Secretary of the Treasury properly gave notice to Mrs. Planes of

the unpaid TFRPs related to Commerce Park Design & Construction and made demand for

payment. Despite notice and demand for payment, Mrs. Planes has failed and refused to pay the

entire amount of the liabilities related to Commerce Park Design & Construction.

       231.     Taking into account all payments, credits, and abatements, as of September 30,

2018, Mrs. Planes owes $45,990.55, plus further interest and statutory additions thereon as

allowed by law, in TFRPs related to Commerce Park Design & Construction for tax periods in

2009–2010.

   COUNT XV: REDUCE TO JUDGMENT INCOME TAX LIABILITIES (DEFENDANTS
       WILLIAM PLANES and REGINA PLANES, in their individual capacities)

       232.     The United States incorporates by reference the allegations in paragraphs 1–231.




                                                39
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 40 of 51 PageID 40



        233.   Mr. and Mrs. Planes filed a joint income tax return for tax year 2007 reporting

$1,057,058 in adjusted gross income and a tax liability of $39,004. A delegate of the Secretary of

the Treasury, in accordance with the internal revenue laws, assessed against Mr. and Mrs. Planes

their self-reported liability on February 9, 2009, but Mr. and Mrs. Planes failed to fully pay the

assessment.

        234.   A delegate of the Secretary of the Treasury properly gave notice to Mr. and Mrs.

Planes of the unpaid income taxes and made demand for payment. Despite notice and demand

for payment, Mr. and Mrs. Planes have failed and refused to pay the entire amount of the

liability.

        235.   Taking into account all payments, credits, and abatements, as of July 19, 2018,

Mr. and Mrs. Planes owe $71,114.42, plus further interest and statutory additions thereon as

allowed by law, in income taxes for tax year 2007.

   COUNT XVI: DECLARATORY JUDGMENT AGAINST THE WILLIAM PLANES 2003
       IRREVOCABLE TRUST, CORKLICO, 03-22-18, 2801 CORNER, 32801-15, 2801
       KEYSTONE, and TRINITY CORNER (DEFENDANTS WILLIAM PLANES 2003
 IRREVOCABLE TRUST; WILLIAM PLANES, individually; REGINA PLANES, individually
    and as trustee and beneficiary; ANA PLANES, as beneficiary; WILLIAM PLANES II, as
     beneficiary; RHEA MARTINEZ, as beneficiary; DAVID MARGULIES, as beneficiary;
  MICHAEL MARGULIES, as beneficiary; LANGFRED WHITE, as trustee; CORKLICO; 03-
         22-18; 2801 CORNER; 32801-15; 2801 KEYSTONE; and TRINITY CORNER)

        236.   The United States incorporates by reference the allegations in paragraphs 1–235.

        237.   Pursuant to 28 U.S.C. § 2201 and 26 U.S.C. § 7402(a), the United States seeks a

declaratory judgment that the William Planes 2003 Irrevocable Trust and the entities it owns in

whole or in part—including Corklico, 2801 Keystone, 03-22-18, 32801-15, Trinity Corner, and

2801 Corner (collectively, the “Controlled Entities”)—are alter egos of Mr. and Mrs. Planes and

that federal tax and judgment liens attach to all of the property and rights to property of the trust

and the Controlled Entities.



                                                 40
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 41 of 51 PageID 41



          238.   Pursuant to 26 U.S.C. § 7402(a), the United States also seeks an accounting that i)

identifies the assets of the William Planes 2003 Irrevocable Trust and the Controlled Entities as

of the date of this Complaint; and ii) identifies all transfers into and out of the William Planes

2003 Irrevocable Trust and the Controlled Entities between February 16, 2018 (the date of the

South Capital judgment) and the date of this Complaint.

          239.   Mr. and Mrs. Planes created the William Planes 2003 Irrevocable Trust and the

Controlled Entities for a fraudulent purpose—preventing existing and future creditors from

reaching their assets.

          240.   Mr. Planes has exercised control over the William Planes 2003 Irrevocable Trust

and the Controlled Entities and has used their funds for the personal expenses of himself and

Mrs. Planes.

          241.   There has been substantial and improper commingling of the funds of the William

Planes 2003 Irrevocable Trust/the Controlled Entities and the personal funds of Mr. and Mrs.

Planes.

          242.   The William Planes 2003 Irrevocable Trust and the Controlled Entities are—and

have always been—a sham. Specifically, they are mere instrumentalities of Mr. and Mrs. Planes.

          243.   Mr. and Mrs. Planes are the beneficial owners of the property and rights to

property of the William Planes 2003 Irrevocable Trust and the Controlled Entities.




                                                 41
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 42 of 51 PageID 42



  COUNT XVII: DECLARATORY JUDGMENT AGAINST THE WILLIAM PLANES 2003
      IRREVOCABLE TRUST, CORKLICO, 03-22-18, 2801 CORNER, 32801-15, 2801
      KEYSTONE, and TRINITY CORNER (DEFENDANTS WILLIAM PLANES 2003
 IRREVOCABLE TRUST; WILLIAM PLANES, individually; REGINA PLANES, individually
   and as trustee and beneficiary; ANA PLANES, as beneficiary; WILLIAM PLANES II, as
    beneficiary; RHEA MARTINEZ, as beneficiary; DAVID MARGULIES, as beneficiary;
  MICHAEL MARGULIES, as beneficiary; LANGFRED WHITE, as trustee; CORKLICO; 03-
        22-18; 2801 CORNER; 32801-15; 2801 KEYSTONE; and TRINITY CORNER)

         244.   The United States incorporates by reference the allegations in paragraphs 1–243.

         245.   In the alternative to Count XVI, pursuant to 28 U.S.C. § 2201 and 26 U.S.C.

§ 7402(a), the United States seeks a declaratory judgment that the corporate entities owned in

whole or in part by the William Planes 2003 Irrevocable Trust—including Corklico, 2801

Keystone, 03-22-18, 32801-15, Trinity Corner, and 2801 Corner (collectively, the “Controlled

Entities”)—are alter egos of Mr. and Mrs. Planes that were fraudulently transferred into the

William Planes 2003 Irrevocable Trust.

         246.   Even if the William Planes 2003 Irrevocable Trust is a legitimate entity, there is

no proper purpose for titling the Controlled Entities in the name of the trust.

         247.   The Controlled Entities were all formed—and therefore placed in the name of the

William Planes 2003 Irrevocable Trust—in or after 2008. At all times from 2008 to the present,

Mr. and Mrs. Planes have been insolvent, as evidenced by their substantial outstanding tax

liabilities.

         248.   At the time of the transfer of the Controlled Entities into the William Planes 2003

Irrevocable Trust, Mr. and Mrs. Planes intended to continue (or reasonably should have believed

they would continue) operating businesses that generated unpaid tax liabilities.

         249.   Mr. Planes caused the Controlled Entities to be transferred into the William

Planes 2003 Irrevocable Trust with an intention to hinder, delay, and defraud his creditors and




                                                 42
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 43 of 51 PageID 43



the creditors of Mrs. Planes. This includes the United States, which has at all relevant times been

a creditor due to outstanding tax assessments.

       250.    Neither Mr. Planes nor Mrs. Planes received anything of value in exchange for the

transfer of the Controlled Entities into the William Planes 2003 Irrevocable Trust.

       251.    Pursuant to Fla. Stat. § 726.105(1)(a), the transfer of the Controlled Entities into

the William Planes 2003 Irrevocable Trust was actually fraudulent as to the United States.

       252.    Pursuant to Fla. Stat. § 726.105(1)(b), the transfer of the Controlled Entities into

the William Planes 2003 Irrevocable Trust was constructively fraudulent as to the United States.

 COUNT XVIII: DECLARATORY JUDGMENT AGAINST THE REGINA M. PLANES 2003
      IRREVOCABLE TRUST, CORKLICO, 03-22-18, 2801 CORNER, 32801-15, 2801
     KEYSTONE, and TRINITY CORNER (DEFENDANTS REGINA M. PLANES 2003
  IRREVOCABLE TRUST; WILLIAM PLANES, individually and as trustee and beneficiary;
  REGINA PLANES, individually; ANA PLANES, as beneficiary; WILLIAM PLANES II, as
    beneficiary; RHEA MARTINEZ, as beneficiary; DAVID MARGULIES, as beneficiary;
 MICHAEL MARGULIES, as beneficiary; LANGFRED WHITE, as trustee; CORKLICO; 03-
        22-18; 2801 CORNER; 32801-15; 2801 KEYSTONE; and TRINITY CORNER)

       253.    The United States incorporates by reference the allegations in paragraphs 1–252.

       254.    Pursuant to 28 U.S.C. § 2201 and 26 U.S.C. § 7402(a), the United States seeks a

declaratory judgment that the Regina M. Planes 2003 Irrevocable Trust and the entities it owns in

whole or in part—including Corklico, 2801 Keystone, 03-22-18, 32801-15, Trinity Corner, and

2801 Corner (collectively, the “Controlled Entities”)—are alter egos of Mr. and Mrs. Planes and

that federal tax and judgment liens attach to all of the property and rights to property of the trust

and the Controlled Entities.

       255.    Pursuant to 26 U.S.C. § 7402(a), the United States also seeks an accounting that i)

identifies the assets of the Regina M. Planes 2003 Irrevocable Trust and the Controlled Entities

as of the date of this Complaint; and ii) identifies all transfers into and out of the Regina M.




                                                 43
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 44 of 51 PageID 44



Planes 2003 Irrevocable Trust and the Controlled Entities between February 16, 2018 (the date

of the South Capital judgment) and the date of this Complaint.

          256.   Mr. and Mrs. Planes created the Regina M. Planes 2003 Irrevocable Trust and the

Controlled Entities for a fraudulent purpose—preventing existing and future creditors from

reaching their assets.

          257.   Mr. Planes has exercised control over the Regina M. Planes 2003 Irrevocable

Trust and the Controlled Entities and has used their funds for the personal expenses of himself

and Mrs. Planes.

          258.   There has been substantial and improper commingling of the funds of the Regina

M. Planes 2003 Irrevocable Trust/the Controlled Entities and the personal funds of Mr. and Mrs.

Planes.

          259.   The Regina M. Planes 2003 Irrevocable Trust and the Controlled Entities are—

and have always been—a sham. Specifically, they are mere instrumentalities of Mr. and Mrs.

Planes.

          260.   Mr. and Mrs. Planes are the beneficial owners of the property and rights to

property of the Regina M. Planes 2003 Irrevocable Trust and the Controlled Entities.

 COUNT XIX: DECLARATORY JUDGMENT AGAINST THE REGINA M. PLANES 2003
     IRREVOCABLE TRUST, CORKLICO, 03-22-18, 2801 CORNER, 32801-15, 2801
    KEYSTONE, and TRINITY CORNER (DEFENDANTS REGINA M. PLANES 2003
 IRREVOCABLE TRUST; WILLIAM PLANES, individually and as trustee and beneficiary;
 REGINA PLANES, individually; ANA PLANES, as beneficiary; WILLIAM PLANES II, as
   beneficiary; RHEA MARTINEZ, as beneficiary; DAVID MARGULIES, as beneficiary;
 MICHAEL MARGULIES, as beneficiary; LANGFRED WHITE, as trustee; CORKLICO; 03-
       22-18; 2801 CORNER; 32801-15; 2801 KEYSTONE; and TRINITY CORNER)

          261.   The United States incorporates by reference the allegations in paragraphs 1–260.

          262.   In the alternative to Count XVIII, pursuant to 28 U.S.C. § 2201 and 26 U.S.C.

§ 7402(a), the United States seeks a declaratory judgment that the corporate entities owned in



                                                 44
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 45 of 51 PageID 45



whole or in part by the Regina M. Planes 2003 Irrevocable Trust—including Corklico, 2801

Keystone, 03-22-18, 32801-15, Trinity Corner, and 2801 Corner (collectively, the “Controlled

Entities”)—are alter egos of Mr. and Mrs. Planes that were fraudulently transferred into the

Regina M. Planes 2003 Irrevocable Trust.

        263.       Even if the Regina M. Planes 2003 Irrevocable Trust is a legitimate entity, there is

no proper purpose for titling the Controlled Entities in the name of the trust.

        264.       The Controlled Entities were all formed—and therefore placed in the name of the

Regina M. Planes 2003 Irrevocable Trust—in or after 2008. At all times from 2008 to the

present, Mr. and Mrs. Planes have been insolvent, as evidenced by their substantial outstanding

tax liabilities.

        265.       At the time of the transfer of the Controlled Entities into the Regina M. Planes

2003 Irrevocable Trust, Mr. and Mrs. Planes intended to continue (or reasonably should have

believed they would continue) operating businesses that generated unpaid tax liabilities.

        266.       Mr. Planes caused the Controlled Entities to be transferred into the Regina M.

Planes 2003 Irrevocable Trust with an intention to hinder, delay, and defraud his creditors and

the creditors of Mrs. Planes. This includes the United States, which has at all relevant times been

a creditor due to outstanding tax assessments.

        267.       Neither Mr. Planes nor Mrs. Planes received anything of value in exchange for the

transfer of the Controlled Entities into the Regina M. Planes 2003 Irrevocable Trust.

        268.       Pursuant to Fla. Stat. § 726.105(1)(a), the transfer of the Controlled Entities into

the Regina M. Planes 2003 Irrevocable Trust was actually fraudulent as to the United States.




                                                     45
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 46 of 51 PageID 46



          269.   Pursuant to Fla. Stat. § 726.105(1)(b), the transfer of the Controlled Entities into

the Regina M. Planes 2003 Irrevocable Trust was constructively fraudulent as to the United

States.

      COUNT XX: DECLARATORY JUDGMENT AGAINST QUALITY HOLDINGS
 (DEFENDANTS QUALITY HOLDINGS; WILLIAM PLANES, in his individual capacity; and
                  REGINA PLANES, in her individual capacity)

          270.   The United States incorporates by reference the allegations in paragraphs 1–269.

          271.   Pursuant to 28 U.S.C. § 2201 and 26 U.S.C. § 7402(a), the United States seeks a

declaratory judgment that Quality Holdings is an alter ego of Mr. and Mrs. Planes and that

federal tax and judgment liens attach to all of the entity’s property and rights to property.

          272.   Pursuant to 26 U.S.C. § 7402(a), the United States also seeks an accounting that i)

identifies the assets of Quality Holdings as of the date of this Complaint; and ii) identifies all

transfers into and out of Quality Holdings between February 16, 2018 (the date of the South

Capital judgment) and the date of this Complaint.

          273.   Mr. and Mrs. Planes created Quality Holdings for a fraudulent purpose—

preventing existing and future creditors from reaching their assets.

          274.   Mr. Planes has exercised control over Quality Holdings and has used the entity’s

funds for the personal expenses of himself and Mrs. Planes.

          275.   There has been substantial and improper commingling of Quality Holdings’ funds

and the personal funds of Mr. and Mrs. Planes.

          276.   Quality Holdings is—and has always been—a sham. Specifically, it is a mere

instrumentality of Mr. and Mrs. Planes.

          277.   Mr. and Mrs. Planes are the beneficial owners of Quality Holdings’ property and

rights to property.




                                                  46
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 47 of 51 PageID 47



        WHEREFORE, the United States of America respectfully requests that the Court grant

the following relief:

        A.     That, with respect to Count I, the Court enter judgment in favor of the United

States and against Defendant William Planes, in his individual capacity, in the amount of

$2,370,096.76 as of September 30, 2018, plus further interest and statutory additions thereon as

allowed by law, for unpaid TFRPs related to University Rehabilitation Hospital for tax periods in

2000–2002;

        B.      That, with respect to Count II, the Court enter judgment in favor of the United

States and against Defendant William Planes, in his individual capacity, in the amount of

$119,911.40 as of September 30, 2018, plus further interest and statutory additions thereon as

allowed by law, for an unpaid TFRP related to Charis Hospital for the first quarter of 2001;

        C.     That, with respect to Count III, the Court enter judgment in favor of the United

States and against Defendant William Planes, in his individual capacity, in the amount of

$3,206,590.57 as of September 30, 2018, plus further interest and statutory additions thereon as

allowed by law, for unpaid TFRPs related to Dixon Medical Center for tax periods in 2002–

2003;

        D.     That, with respect to Count IV, the Court enter judgment in favor of the United

States and against Defendant William Planes, in his individual capacity, in the amount of

$94,339.78 as of September 30, 2018, plus further interest and statutory additions thereon as

allowed by law, for unpaid TFRPs related to Health Management for tax periods in 2002–2004;

        E.     That, with respect to Count V, the Court enter judgment in favor of the United

States and against Defendant William Planes, in his individual capacity, in the amount of




                                                47
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 48 of 51 PageID 48



$451,435.37 as of September 30, 2018, plus further interest and statutory additions thereon as

allowed by law, for unpaid TFRPs related to ICC Financial Group for tax periods in 2003–2005;

        F.     That, with respect to Count VI, the Court enter judgment in favor of the United

States and against Defendant William Planes, in his individual capacity, in the amount of

$1,395,090.89 as of September 30, 2018, plus further interest and statutory additions thereon as

allowed by law, for unpaid TFRPs related to South Capital Construction for tax periods in 2005–

2009;

        G.     That, with respect to Count VII, the Court enter judgment in favor of the United

States and against Defendant William Planes, in his individual capacity, in the amount of

$501,706.79 as of September 30, 2018, plus further interest and statutory additions thereon as

allowed by law, for unpaid TFRPs related to St. Nicholas for tax periods in 2006–2012;

        H.     That, with respect to Count VIII, the Court enter judgment in favor of the United

States and against Defendant William Planes, in his individual capacity, in the amount of

$397,062.79 as of September 30, 2018, plus further interest and statutory additions thereon as

allowed by law, for unpaid TFRPs related to CVC Veterinary Centers for tax periods in 2006–

2009;

        I.     That, with respect to Count IX, the Court enter judgment in favor of the United

States and against Defendant William Planes, in his individual capacity, in the amount of

$67,240.84 as of September 30, 2018, plus further interest and statutory additions thereon as

allowed by law, for unpaid TFRPs related to MSP Architecture for tax periods in 2007–2009;

        J.     That, with respect to Count X, the Court enter judgment in favor of the United

States and against Defendant William Planes, in his individual capacity, in the amount of




                                               48
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 49 of 51 PageID 49



$85,312.01 as of September 30, 2018, plus further interest and statutory additions thereon as

allowed by law, for unpaid TFRPs related to Pacific Palate for tax periods in 2008–2009;

        K.     That, with respect to Count XI, the Court enter judgment in favor of the United

States and against Defendant William Planes, in his individual capacity, in the amount of

$71,844.30 as of September 30, 2018, plus further interest and statutory additions thereon as

allowed by law, for unpaid TFRPs related to Commerce Park Design & Construction for tax

periods in 2009–2012;

        L.     That, with respect to Count XII, the Court enter judgment in favor of the United

States and against Defendant Regina Planes, in her individual capacity, in the amount of

$396,921.52 as of September 30, 2018, plus further interest and statutory additions thereon as

allowed by law, for unpaid TFRPs related to CVC Veterinary Centers for tax periods in 2006–

2009;

        M.     That, with respect to Count XIII, the Court enter judgment in favor of the United

States and against Defendant Regina Planes, in her individual capacity, in the amount of

$83,328.43 as of September 30, 2018, plus further interest and statutory additions thereon as

allowed by law, for unpaid TFRPs related to Pacific Palate for tax periods in 2008–2009;

        N.     That, with respect to Count XIV, the Court enter judgment in favor of the United

States and against Defendant Regina Planes, in her individual capacity, in the amount of

$45,990.55 as of September 30, 2018, plus further interest and statutory additions thereon as

allowed by law, for unpaid TFRPs related to Commerce Park Design & Construction for tax

periods in 2009–2010;

        O.     That, with respect to Count XV, the Court enter judgment in favor of the United

States and against Defendants Regina Planes and William Planes, in their individual capacities,




                                               49
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 50 of 51 PageID 50



in the amount of $71,114.42 as of July 19, 2018, plus further interest and statutory additions

thereon as allowed by law, for unpaid income taxes for tax year 2007;

       P.      That, with respect to Count XVI, the Court declare that the William Planes 2003

Irrevocable Trust and the entities it owns in whole or in part—including Corklico, 2801

Keystone, 03-22-18, 32801-15, Trinity Corner, and 2801 Corner—are shams, that they are the

alter egos of Mr. and Mrs. Planes, that federal tax and judgment liens attach to all of their

property and rights to property, and that an accounting must be provided of their assets as of the

date of this Complaint (as well of all transfers from February 16, 2018 to the date of this

Complaint);

       Q.      That, with respect to Count XVII, the Court declare that the corporate entities

owned in part by the William Planes 2003 Irrevocable Trust—including Corklico, 2801

Keystone, 03-22-18, 32801-15, Trinity Corner, and 2801 Corner—are alter egos of Mr. and Mrs.

Planes that were fraudulently transferred into the William Planes 2003 Irrevocable Trust;

       R.      That, with respect to Count XVI, the Court declare that the Regina M. Planes

2003 Irrevocable Trust and the entities it owns in whole or in part—including Corklico, 2801

Keystone, 03-22-18, 32801-15, Trinity Corner, and 2801 Corner—are shams, that they are the

alter egos of Mr. and Mrs. Planes, that federal tax and judgment liens attach to all of their

property and rights to property, and that an accounting must be provided of their assets as of the

date of this Complaint (as well of all transfers from February 16, 2018 to the date of this

Complaint);

       S.      That, with respect to Count XIX, the Court declare that the corporate entities

owned in part by the Regina M. Planes 2003 Irrevocable Trust—including Corklico, 2801




                                                 50
Case 8:18-cv-02726-SDM-TGW Document 1 Filed 11/05/18 Page 51 of 51 PageID 51



Keystone, 03-22-18, 32801-15, Trinity Corner, and 2801 Corner—are alter egos of Mr. and Mrs.

Planes that were fraudulently transferred into the Regina M. Planes 2003 Irrevocable Trust;

       T.      That, with respect to Count XX, the Court declare that Quality Holdings is the

alter ego of Mr. and Mrs. Planes, that federal tax and judgment liens attach to all of the entity’s

property and rights to property, and that an accounting must be provided of its assets as of the

date of this Complaint (as well of all transfers from February 16, 2018 to the date of this

Complaint); and

       U.      That the Court grant the United States such other and further relief, including

costs, as it deems just and proper.

Dated: November 5, 2018

                                              Respectfully submitted,

                                              RICHARD E. ZUCKERMAN
                                              Principal Deputy Assistant Attorney General
                                              Tax Division

                                              By: s/ Robert S. Silverblatt
                                              ROBERT S. SILVERBLATT
                                              Virginia Bar Number 85506
                                              REBECCA LAYNE
                                              JOHN P. NASTA
                                              U.S. Department of Justice
                                              Trial Attorneys, Tax Division
                                              Post Office Box 14198
                                              Ben Franklin Station
                                              Washington, D.C. 20044
                                              Telephone: (202) 514-8682
                                              Facsimile: (202) 514-9868
                                              Robert.S.Silverblatt@usdoj.gov
                                              Rebecca.Layne@usdoj.gov
                                              John.Nasta@usdoj.gov

                                              Of Counsel:

                                              MARIA CHAPA LOPEZ
                                              United States Attorney



                                                 51
Case 8:18-cv-02726-SDM-TGW Document 1-1 Filed 11/05/18 Page 1 of 2 PageID 52
Case 8:18-cv-02726-SDM-TGW Document 1-1 Filed 11/05/18 Page 2 of 2 PageID 53
        Case 8:18-cv-02726-SDM-TGW Document 1-2 Filed 11/05/18 Page 1 of 2 PageID 54

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Middle District
                                                    __________ DistrictofofFlorida
                                                                             __________

                         United States                                )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No.
                                                                      )
    William Planes, individually and as trustee and                   )
   beneficiary of Regina M. Planes 2003 Irrevocable                   )
                      Trust, et al.                                   )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) William Planes, individually and as trustee and
                                           beneficiary of Regina M. Planes 2003 Irrevocable Trust
                                           854 Cypress Lakeview Court
                                           Tarpon Springs, FL 34688




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Robert Silverblatt
                                           US Department of Justice, Tax Division
                                           PO Box 14198
                                           Ben Franklin Station
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
         Case 8:18-cv-02726-SDM-TGW Document 1-2 Filed 11/05/18 Page 2 of 2 PageID 55

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
        Case 8:18-cv-02726-SDM-TGW Document 1-3 Filed 11/05/18 Page 1 of 2 PageID 56

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Middle District
                                                    __________ DistrictofofFlorida
                                                                             __________

                         United States                                )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No.
                                                                      )
    William Planes, individually and as trustee and                   )
   beneficiary of Regina M. Planes 2003 Irrevocable                   )
                      Trust, et al.                                   )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Regina Planes, individually and as trustee and
                                           beneficiary of William Planes 2003 Irrevocable Trust
                                           854 Cypress Lakeview Court
                                           Tarpon Springs, FL 34688




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Robert Silverblatt
                                           US Department of Justice, Tax Division
                                           PO Box 14198
                                           Ben Franklin Station
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
         Case 8:18-cv-02726-SDM-TGW Document 1-3 Filed 11/05/18 Page 2 of 2 PageID 57

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
        Case 8:18-cv-02726-SDM-TGW Document 1-4 Filed 11/05/18 Page 1 of 2 PageID 58

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Middle District
                                                    __________ DistrictofofFlorida
                                                                             __________

                         United States                               )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.
                                                                     )
    William Planes, individually and as trustee and                  )
   beneficiary of Regina M. Planes 2003 Irrevocable                  )
                      Trust, et al.                                  )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) 03-22-18 LLC
                                           C/o Michael P. Brundage, Esq.
                                           100 Main Street, Suite 205
                                           Safety Harbor, FL 34695




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Robert Silverblatt
                                           US Department of Justice, Tax Division
                                           PO Box 14198
                                           Ben Franklin Station
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
         Case 8:18-cv-02726-SDM-TGW Document 1-4 Filed 11/05/18 Page 2 of 2 PageID 59

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
        Case 8:18-cv-02726-SDM-TGW Document 1-5 Filed 11/05/18 Page 1 of 2 PageID 60

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                       Middle District
                                                    __________ DistrictofofFlorida
                                                                             __________

                         United States                                 )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No.
                                                                       )
    William Planes, individually and as trustee and                    )
   beneficiary of Regina M. Planes 2003 Irrevocable                    )
                      Trust, et al.                                    )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Corklico LLC
                                           c/o Michael Brundage
                                           100 Main Street
                                           Suite 205
                                           Safety Harbor, FL 34695



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Robert Silverblatt
                                           US Department of Justice, Tax Division
                                           PO Box 14198
                                           Ben Franklin Station
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
         Case 8:18-cv-02726-SDM-TGW Document 1-5 Filed 11/05/18 Page 2 of 2 PageID 61

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
        Case 8:18-cv-02726-SDM-TGW Document 1-6 Filed 11/05/18 Page 1 of 2 PageID 62

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                       Middle District
                                                    __________ DistrictofofFlorida
                                                                             __________

                         United States                                 )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No.
                                                                       )
    William Planes, individually and as trustee and                    )
   beneficiary of Regina M. Planes 2003 Irrevocable                    )
                      Trust, et al.                                    )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) 2801 Corner Holdings LLC
                                           c/o Michael Brundage
                                           100 Main Street
                                           Suite 205
                                           Safety Harbor, FL 34695



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Robert Silverblatt
                                           US Department of Justice, Tax Division
                                           PO Box 14198
                                           Ben Franklin Station
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
         Case 8:18-cv-02726-SDM-TGW Document 1-6 Filed 11/05/18 Page 2 of 2 PageID 63

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
        Case 8:18-cv-02726-SDM-TGW Document 1-7 Filed 11/05/18 Page 1 of 2 PageID 64

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                       Middle District
                                                    __________ DistrictofofFlorida
                                                                             __________

                         United States                                 )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No.
                                                                       )
    William Planes, individually and as trustee and                    )
   beneficiary of Regina M. Planes 2003 Irrevocable                    )
                      Trust, et al.                                    )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) 32801-15 Holdings LLC
                                           c/o Michael Brundage
                                           100 Main Street
                                           Suite 205
                                           Safety Harbor, FL 34695



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Robert Silverblatt
                                           US Department of Justice, Tax Division
                                           PO Box 14198
                                           Ben Franklin Station
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
         Case 8:18-cv-02726-SDM-TGW Document 1-7 Filed 11/05/18 Page 2 of 2 PageID 65

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
        Case 8:18-cv-02726-SDM-TGW Document 1-8 Filed 11/05/18 Page 1 of 2 PageID 66

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                       Middle District
                                                    __________ DistrictofofFlorida
                                                                             __________

                         United States                                 )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No.
                                                                       )
    William Planes, individually and as trustee and                    )
   beneficiary of Regina M. Planes 2003 Irrevocable                    )
                      Trust, et al.                                    )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) 2801 Keystone LLC
                                           c/o Michael Brundage
                                           100 Main Street
                                           Suite 205
                                           Safety Harbor, FL 34695



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Robert Silverblatt
                                           US Department of Justice, Tax Division
                                           PO Box 14198
                                           Ben Franklin Station
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
         Case 8:18-cv-02726-SDM-TGW Document 1-8 Filed 11/05/18 Page 2 of 2 PageID 67

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
        Case 8:18-cv-02726-SDM-TGW Document 1-9 Filed 11/05/18 Page 1 of 2 PageID 68

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Middle District
                                                    __________ DistrictofofFlorida
                                                                             __________

                         United States                               )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.
                                                                     )
    William Planes, individually and as trustee and                  )
   beneficiary of Regina M. Planes 2003 Irrevocable                  )
                      Trust, et al.                                  )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Ana Planes, as beneficiary of Regina M. Planes
                                           2003 Irrevocable Trust and William Planes 2003
                                           Irrevocable Trust
                                           854 Cypress Lakeview Court
                                           Tarpon Springs, FL 34688



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Robert Silverblatt
                                           US Department of Justice, Tax Division
                                           PO Box 14198
                                           Ben Franklin Station
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
         Case 8:18-cv-02726-SDM-TGW Document 1-9 Filed 11/05/18 Page 2 of 2 PageID 69

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
        Case 8:18-cv-02726-SDM-TGW Document 1-10 Filed 11/05/18 Page 1 of 2 PageID 70

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                       Middle District
                                                    __________ DistrictofofFlorida
                                                                             __________

                         United States                                 )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No.
                                                                       )
    William Planes, individually and as trustee and                    )
   beneficiary of Regina M. Planes 2003 Irrevocable                    )
                      Trust, et al.                                    )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Quality Holdings of Florida Inc.
                                           c/o Michael Brundage
                                           100 Main Street
                                           Suite 205
                                           Safety Harbor, FL 34695



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Robert Silverblatt
                                           US Department of Justice, Tax Division
                                           PO Box 14198
                                           Ben Franklin Station
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
         Case 8:18-cv-02726-SDM-TGW Document 1-10 Filed 11/05/18 Page 2 of 2 PageID 71

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
        Case 8:18-cv-02726-SDM-TGW Document 1-11 Filed 11/05/18 Page 1 of 2 PageID 72

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Middle District
                                                    __________ DistrictofofFlorida
                                                                             __________

                         United States                                   )
                                                                         )
                                                                         )
                                                                         )
                            Plaintiff(s)                                 )
                                                                         )
                                v.                                            Civil Action No.
                                                                         )
    William Planes, individually and as trustee and                      )
   beneficiary of Regina M. Planes 2003 Irrevocable                      )
                      Trust, et al.                                      )
                                                                         )
                           Defendant(s)                                  )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Regina M. Planes 2003 Irrevocable Trust
                                           c/o Langfred White, trustee
                                           2094 Ashbury Drive
                                           Clearwater, FL 33764




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Robert Silverblatt
                                           US Department of Justice, Tax Division
                                           PO Box 14198
                                           Ben Franklin Station
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
         Case 8:18-cv-02726-SDM-TGW Document 1-11 Filed 11/05/18 Page 2 of 2 PageID 73

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
        Case 8:18-cv-02726-SDM-TGW Document 1-12 Filed 11/05/18 Page 1 of 2 PageID 74

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Middle District
                                                    __________ DistrictofofFlorida
                                                                             __________

                         United States                                   )
                                                                         )
                                                                         )
                                                                         )
                            Plaintiff(s)                                 )
                                                                         )
                                v.                                            Civil Action No.
                                                                         )
    William Planes, individually and as trustee and                      )
   beneficiary of Regina M. Planes 2003 Irrevocable                      )
                      Trust, et al.                                      )
                                                                         )
                           Defendant(s)                                  )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) William Planes 2003 Irrevocable Trust
                                           c/o Langfred White, trustee
                                           2094 Ashbury Drive
                                           Clearwater, FL 33764




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Robert Silverblatt
                                           US Department of Justice, Tax Division
                                           PO Box 14198
                                           Ben Franklin Station
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
         Case 8:18-cv-02726-SDM-TGW Document 1-12 Filed 11/05/18 Page 2 of 2 PageID 75

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
        Case 8:18-cv-02726-SDM-TGW Document 1-13 Filed 11/05/18 Page 1 of 2 PageID 76

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Middle District
                                                    __________ DistrictofofFlorida
                                                                             __________

                         United States                                )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No.
                                                                      )
    William Planes, individually and as trustee and                   )
   beneficiary of Regina M. Planes 2003 Irrevocable                   )
                      Trust, et al.                                   )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Langfred White, as trustee of Regina M. Planes 2003
                                           Irrevocable Trust and William Planes 2003 Irrevocable Trust
                                           2094 Ashbury Drive
                                           Clearwater, FL 33764




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Robert Silverblatt
                                           US Department of Justice, Tax Division
                                           PO Box 14198
                                           Ben Franklin Station
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
         Case 8:18-cv-02726-SDM-TGW Document 1-13 Filed 11/05/18 Page 2 of 2 PageID 77

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
        Case 8:18-cv-02726-SDM-TGW Document 1-14 Filed 11/05/18 Page 1 of 2 PageID 78

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Middle District
                                                    __________ DistrictofofFlorida
                                                                             __________

                         United States                                )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No.
                                                                      )
    William Planes, individually and as trustee and                   )
   beneficiary of Regina M. Planes 2003 Irrevocable                   )
                      Trust, et al.                                   )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Michael Margulies, as beneficiary of Regina M. Planes 2003
                                           Irrevocable Trust and William Planes 2003 Irrevocable Trust
                                           445 Grand bay Drive
                                           Apt. PH 1
                                           Key Biscayne, FL 33149



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Robert Silverblatt
                                           US Department of Justice, Tax Division
                                           PO Box 14198
                                           Ben Franklin Station
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
         Case 8:18-cv-02726-SDM-TGW Document 1-14 Filed 11/05/18 Page 2 of 2 PageID 79

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
        Case 8:18-cv-02726-SDM-TGW Document 1-15 Filed 11/05/18 Page 1 of 2 PageID 80

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Middle District
                                                    __________ DistrictofofFlorida
                                                                             __________

                         United States                                )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No.
                                                                      )
    William Planes, individually and as trustee and                   )
   beneficiary of Regina M. Planes 2003 Irrevocable                   )
                      Trust, et al.                                   )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) David Margulies, as beneficiary of Regina M. Planes 2003
                                           Irrevocable Trust and William Planes 2003 Irrevocable Trust
                                           201 SE 2nd Ave, Suite 305
                                           Gainesville, FL 32601




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Robert Silverblatt
                                           US Department of Justice, Tax Division
                                           PO Box 14198
                                           Ben Franklin Station
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
         Case 8:18-cv-02726-SDM-TGW Document 1-15 Filed 11/05/18 Page 2 of 2 PageID 81

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
        Case 8:18-cv-02726-SDM-TGW Document 1-16 Filed 11/05/18 Page 1 of 2 PageID 82

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Middle District
                                                    __________ DistrictofofFlorida
                                                                             __________

                         United States                                )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No.
                                                                      )
    William Planes, individually and as trustee and                   )
   beneficiary of Regina M. Planes 2003 Irrevocable                   )
                      Trust, et al.                                   )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Rhea Martinez, as beneficiary of Regina M. Planes 2003
                                           Irrevocable Trust and William Planes 2003 Irrevocable Trust
                                           11609 SW 236th Street
                                           Homestead, FL 33032




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Robert Silverblatt
                                           US Department of Justice, Tax Division
                                           PO Box 14198
                                           Ben Franklin Station
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
         Case 8:18-cv-02726-SDM-TGW Document 1-16 Filed 11/05/18 Page 2 of 2 PageID 83

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
        Case 8:18-cv-02726-SDM-TGW Document 1-17 Filed 11/05/18 Page 1 of 2 PageID 84

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Middle District
                                                    __________ DistrictofofFlorida
                                                                             __________

                         United States                                )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No.
                                                                      )
    William Planes, individually and as trustee and                   )
   beneficiary of Regina M. Planes 2003 Irrevocable                   )
                      Trust, et al.                                   )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) William Planes II, as beneficiary of Regina M. Planes 2003 Irrevocable
                                           Trust and William Planes 2003 Irrevocable Trust
                                           6481 SW 85th Street
                                           Miami, FL 33143




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Robert Silverblatt
                                           US Department of Justice, Tax Division
                                           PO Box 14198
                                           Ben Franklin Station
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                             Signature of Clerk or Deputy Clerk
         Case 8:18-cv-02726-SDM-TGW Document 1-17 Filed 11/05/18 Page 2 of 2 PageID 85

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
        Case 8:18-cv-02726-SDM-TGW Document 1-18 Filed 11/05/18 Page 1 of 2 PageID 86

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                       Middle District
                                                    __________ DistrictofofFlorida
                                                                             __________

                         United States                                 )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No.
                                                                       )
    William Planes, individually and as trustee and                    )
   beneficiary of Regina M. Planes 2003 Irrevocable                    )
                      Trust, et al.                                    )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Trinity Corner LLC
                                           c/o Michael Brundage
                                           100 Main Street
                                           Suite 205
                                           Safety Harbor, FL 34695



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Robert Silverblatt
                                           US Department of Justice, Tax Division
                                           PO Box 14198
                                           Ben Franklin Station
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                            Signature of Clerk or Deputy Clerk
         Case 8:18-cv-02726-SDM-TGW Document 1-18 Filed 11/05/18 Page 2 of 2 PageID 87

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
